EXHIBIT 10.1
PROMOTIONAL SERVICES AGREEMENT
DATE: As of January 19, 2006
PARTIES:

(1)   SHIRE US INC., having its place of business at 725 Chesterbrook Boulevard,
Wayne, PA 19087 (“Shire”); and   (2)   IMPAX LABORATORIES, INC., having its
place of business at 30831 Huntwood Avenue, Hayward, CA 94544 (“Impax”).

RECITALS

(A)   WHEREAS, Shire markets and distributes certain pharmaceutical products,
including the Shire Product for the treatment of epilepsy.   (B)   WHEREAS,
Impax intends to market, sell and distribute the Impax Product.   (C)   WHEREAS,
Shire had determined that it requires a sales organization committed to high and
legally compliant standards for the promotion of the Shire Product in the
Territory.   (D)   WHEREAS, Shire is willing to engage Impax and Impax desires
to be engaged in the hiring and management of a Sales Force for the Shire
Product in the Territory.   (E)   WHEREAS, the Sales Force shall promote the
Shire Product and the Impax Product in the Territory on the terms and conditions
set out in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set out in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows.
Article 1
INTERPRETATION

1.1   Interpretation. In this Agreement, unless the context otherwise requires:

  (a)   capitalized terms are given the meaning set out in Schedule 1;     (b)  
references to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 



--------------------------------------------------------------------------------



 



  (c)   the headings are inserted for convenience only and do not affect the
construction of the Agreement;     (d)   references to one gender includes both
genders; and     (e)   any reference to an enactment or statutory provision is a
reference to it as it may have been, or may from time to time be amended,
modified, consolidated or re-enacted.

1.2   Inconsistency. The Schedules comprise part of and shall be construed in
accordance with the terms of this Agreement. In the event of any inconsistency
between the Schedules or any standard operating procedures used in the
performance of the Services, the terms of this Agreement shall prevail.

Article 2
GRANT OF RIGHTS TO IMPAX

2.1   Engagement. Subject to the terms of this Agreement, Shire appoints Impax
as its exclusive agent to provide the Services solely within the Territory.  
2.2   Rights Reserved. Shire reserves the right (a) to promote the Shire Product
itself within the Territory and to promote the Shire Product itself, or to grant
to one or more third Parties the right to promote the Shire Product, outside the
Territory, (b) to promote any products other than the Shire Product itself, or
to grant to one or more Third Parties the right to promote any product other
than the Shire Product, within and outside the Territory, in each case on such
terms as Shire may elect and determine in its sole and absolute discretion.

Article 3
SHIRE RESPONSIBILITIES

3.1   Materials. During the Services Term, Shire, at Shire’s expense, shall
provide to Impax:

  (a)   the Shire Materials;     (b)   samples of the Shire Product, as
determined by Shire in accordance with Section 3.2;     (c)   documents relating
to the alignment of the Sales Force with Shire’s sales force;     (d)   Shire
Product sales data, Call List, Call Plan, physician validation, establishment
and maintenance of Shire Product sampling procedures and strategies. The
Quarterly Call Plan (and the timing of the Call Plan) shall be agreed to by the
Parties. In the event that Shire seeks an amendment to the Call Plan, Shire
shall provide Impax with reasonable notice of such amendment and the Parties
shall, in good faith, discuss and agree upon the terms of such amendment, its
method of implementation, and any increase in costs associated with the
amendment; and

2



--------------------------------------------------------------------------------



 



  (e)   the Compliance Training and the subsequent training as provided in
Section 4.5, in each case subject to Impax bearing Sales Force expenses as set
forth in Section 4.5.

3.2   Advertising and Promotional Activities. Shire shall expend at least
$6 million during each Services Year with respect to advertising and promotional
activities (such activities to be of a similar kind and nature as those which
Shire utilizes to advertise and promote its other products) for the Shire
Product, such activities to be determined in Shire’s sole discretion, but shall
be consistent with the activities which Shire had planned to undertake if it
were not for the grant to Impax as provided in Section 2.1. In the event a
Generic Product launches during the Services Term, the Parties shall meet to
discuss in good faith an appropriate reduction to the amount Shire is obligated
to expend on advertising and promotional activities. For clarification purposes,
the cost of samples shall be included in the aforementioned amount to be
expended by Shire on advertising and promotional activities.   3.3   Events and
Clinical Studies. Shire shall not have any obligation to conduct clinical or
non-clinical trials on the Shire Product, or initiate or participate in
symposia, seminars, technical or scientific exhibits or other professional
events with respect to the Shire Product; provided, however that Shire may in
its sole discretion conduct any clinical or non-clinical trials it deems
necessary or appropriate with respect to the Shire Product. Notwithstanding the
foregoing, the Parties understand and agree that Impax shall not have any right
to conduct clinical or non-clinical trials on the Shire Product, or without
Shire’s consent, which consent shall not be unreasonably withheld, delayed or
conditioned, initiate or participate in symposia, seminars, technical or
scientific exhibits or other professional events with respect to the Shire
Product.   3.4   Regulatory Responsibility. Shire shall have sole and exclusive
authority over any regulatory matter relating to the Shire Product, including
without limitation, any Shire Product label changes, responding to complaints
regarding the Shire Product, reporting on adverse events, handling Shire Product
returns and recalls and any communication with any Regulatory Authority. Impax
shall promptly inform Shire upon becoming aware of any regulatory issue
concerning the Shire Product and shall promptly provide Shire with copies of any
correspondence Impax may receive from a Regulatory Authority relating to the
Shire Product.   3.5   Safety Agreement. The Parties shall execute a Safety
Agreement in the form attached in Schedule 5 at the same time as the execution
of this Agreement.   3.6   Managed Care. Shire shall use commercially reasonable
efforts to maintain the Shire Product on formularies of managed care customers
consistent with the inclusion thereon of the Shire Product as of the Effective
Date of this Agreement. The current formulary positions for the Shire Product
are attached as Schedule 7.

3



--------------------------------------------------------------------------------



 



Article 4
IMPAX RESPONSIBILITIES

4.1   Impax Personnel. Impax shall employ (or otherwise engage) and manage the
Sales Force for the performance of the Services. As between Shire and Impax, all
Sales Force members shall at all times remain employees of (or otherwise engaged
by) Impax for all purposes, including without limitation, any federal, state and
local tax and employment laws. The Sales Force shall remain under the authority
and control of Impax.   4.2   Term of Services. Impax shall commence providing
the Services as soon as practicable following the Effective Date of this
Agreement, and shall commence carrying out Calls on or prior to July 1, 2006
(the date of such first Call to be referred to as the “Detail Commencement
Date”). Impax shall continue providing the Services until the third anniversary
of the Detail Commencement Date or the expiration of the Extension Period if
Impax elects to extend the Services Term through June 30, 2009. Such election
shall be made by written notice to Shire at least thirty (30) days prior to the
third anniversary of the Detail Commencement Date if such anniversary would
occur prior to June 30, 2009.   4.3   Initial Training. Upon receipt of the
Shire Materials relating to product training for the Shire Product, Impax shall
make the Sales Force available to Shire for initial product training for the
Shire Product prior to commencing any marketing or promotion of the Shire
Product, including without limitation, product training with respect to the
marketing and promotion of the Shire Product in accordance with all applicable
Laws (“Compliance Training”).   4.4   New Hire Training. Impax shall make any
new personnel hired (or otherwise engaged) by Impax after the Effective Date to
join the Sales Force (“New Hires”) available to Shire for Compliance Training
prior to commencing any sales or marketing of the Shire Product. Impax shall
cooperate as reasonably necessary in arranging for such New Hires to receive
such training.   4.5   Subsequent Training. Impax shall ensure that:

  (a)   all Sales Force members receive Compliance Training (twice in each
Services Year) or further training (as agreed upon by the Parties) in relation
to the Shire Product at the Plan of Action (“POA”) meetings;     (b)   at least
two (2) but not more than four (4) POA meetings are held during each year of the
Services Term; and     (c)   all Sales Force members are trained in accordance
with Shire’s Selling Skills Training Module.

Impax shall cooperate as reasonably necessary in arranging for Sales Force
members to attend the aforementioned training and meetings and shall bear any
expenses incurred by any Sales Force members in attending such training and
meetings (including, without limitation, expenses relating to travel, lodging
and meals).

4



--------------------------------------------------------------------------------



 



4.6   Training Certification. Impax covenants and warrants that the Sales Force
members that have attended the Compliance Training shall certify at least once
annually in writing that he or she shall comply with the PDMA and any other
policies, procedures and Compliance Training provided by Impax or Shire. Impax
shall maintain and have available for inspection by Shire (or its nominee) a
record of such certification by each Sales Force member.   4.7   Incentive
Compensation Plan and Management. Subject to Shire’s prior approval, which shall
not be unreasonably withheld, delayed or conditioned, Impax shall implement an
Incentive Compensation Plan which shall be communicated to the Sales Force prior
to commencing promotion of the Shire Product. Impax shall not amend or modify
the terms of the Incentive Compensation Plan without Shire’s prior written
approval, which approval shall not be unreasonably withheld, delayed or
conditioned.   4.8   Sales Force. Impax shall not knowingly employ or otherwise
retain or permit to be retained as a member of the Sales Force:

  (a)   a practicing physician or a person affiliated on a professional level
with or employed by any physician, physician practice or other healthcare
professional or provider; or     (b)   a person who may be in a position to
unduly influence the purchase of the Shire Product.

4.9   Communications to Sales Force. All written communications from Impax to
the Sales Force regarding strategy, positioning, safety, efficacy, labeling or
promotion for the Shire Product are subject to the prior review and written
approval of Shire, which approval shall not be unreasonably withheld, delayed or
conditioned. For other material communications relating to the Shire Product,
Impax shall provide Shire’s Principal Contact, within five (5) Business Days of
transmission, complete copies or transcripts (if any exist) of such
communications.   4.10   Impax Efforts. Impax shall:

  (a)   diligently provide the Services in accordance with the terms of this
Agreement and Shire’s reasonable directions. Such efforts shall not be less than
those that Impax exerts to promote other products, even if the Services are, or
may be, in competition with any other product or services being marketed or
promoted by Impax or its Affiliates;     (b)   ensure that those of its
personnel whose decisions are necessary for the performance of the Services are
available to Shire at all reasonable times upon reasonable notice for
consultation on any matter relating to the Services;     (c)   ensure that the
Sales Force promotes the Shire Product either in the Primary Position Detail or
the Secondary Position Detail as set forth in Schedule 3 (unless otherwise
requested by Shire and agreed to by the Parties); and

5



--------------------------------------------------------------------------------



 



  (d)   use commercially reasonable efforts to ensure that the Sales Force meets
the targets set out in the Call Plan.

4.11   Use of Materials Provided by Shire. Impax covenants and warrants that:

  (a)   except as otherwise set forth in this Agreement, it shall only use the
Shire Materials for the provision of the Services and such use shall be in
accordance with the terms of this Agreement, and shall not use the Shire
Materials for the promotion of any product other than the Shire Product;     (b)
  it shall only use samples of Shire Product provided by Shire for the provision
of the Services and such use shall be in accordance with the terms of this
Agreement;     (c)   the Shire Materials and Shire Product samples shall not be
modified, changed, misbranded, altered or adulterated by Impax or the Sales
Force at any time; and     (d)   the Shire Materials and samples of Shire
Product which are not used during the Services Term shall be returned to Shire
as soon as reasonably practicable (and in no event later than sixty (60) days)
after the earlier of the expiry of the Services Term or the termination of this
Agreement.

4.12   Impax Product. Impax may elect to include the Impax Product (but not any
other product) as the primary or secondary product in any Call it performs as
part of the Services, subject to the Call Plan set forth on Schedule 3 and the
terms and conditions of this Agreement.

Article 5
IMPAX’S SALES FORCE

5.1   Impax’s Sales Force. The Sales Force may consist of employees of Impax
and/or persons employed by a CSO; provided that any such CSO shall be subject to
the prior written approval of Shire, such approval not to be unreasonably
withheld, delayed or conditioned. Impax shall ensure that prior to the
deployment of any Sales Force member to make Calls, each member of the Sales
Force shall execute agreements with Impax (if an employee of Impax) or with the
applicable CSO (if an employee of such CSO), substantially in the form of
Schedule 2, including appropriate language under which the individual agrees to
maintain confidentiality of Confidential Information and agrees to perform his
or her obligations hereunder in accordance with all Laws.   5.2   Trademark and
Identification. To the extent necessary for Impax to identify itself as
representing the Shire Product, Impax shall be entitled to use Shire’s company
name and logo. The form of all Sales Force business cards and badges shall
require advance written approval from Shire.   5.3   Background Checks. Impax
shall be responsible for performing drug testing and background checks of all
Sales Force members. Impax represents and warrants that it will complete or
cause to be completed (with respect to sales representatives employed by

6



--------------------------------------------------------------------------------



 



    Impax or a CSO who become Sales Force members) a thorough background check
of all Sales Force members to ensure that they have no felony convictions
relating to the job responsibilities of such Sales Force members. Impax further
represents and warrants that it will perform or cause to be performed (with
respect to sales representatives employed by Impax or a CSO who become Sales
Force members), background checks to confirm that no Sales Force member:

  (a)   is an excluded person on the Office of Inspector General’s List of
Excluded Individuals/Entities and is not on the General Services Administration
Excluded Parties List; and     (b)   is, so far as it is aware, an unfit or an
improper individual for the performance of the Services.

5.4   Other Testing. Impax shall use commercially reasonable efforts to conduct,
or cause to be conducted, additional background checks, consistent with Laws and
Impax’s internal employment policies, on Sales Force members in an effort to
ensure that such members have not been:

  (a)   the subject of pending or threatened investigations or enforcement
actions by any Regulatory Authority; or     (b)   engaged in any fraudulent or
unlawful activity, or other inappropriate conduct as measured by the other
requirements of this Agreement.

Notwithstanding anything in this Section 5.4 to the contrary, Impax shall
conduct drug testing on the Sales Force members where there is a reasonable
suspicion of the presence of substances of abuse or drug paraphernalia. Impax
shall institute prompt corrective or disciplinary action against any Sales Force
member who fails to meet the requirements set forth in this Section 5.4. Impax
further agrees to cooperate and comply with all investigations by or on behalf
of Shire with respect to wrongdoing, or alleged or suspected wrongdoing, in
respect of any obligations of Impax or its Sales Force under this Agreement.
With respect to any persons employed by a CSO, Impax shall cause such CSO to
comply with the provisions of this Section 5.4 with respect to its employees who
are Sales Force members.

5.5   Information to Shire. Impax shall promptly provide Shire with such
information as is reasonably necessary (provided such disclosure is permitted by
Law and in the possession of Impax) for Shire to ascertain its risk or
liability, if any, resulting from Impax’s termination or removal of any Sales
Force member or any CSO (or the termination or removal by any CSO of any
employee thereof who is a Sales Force member).   5.6   Disciplinary Actions.
Impax shall be solely responsible and liable for all disciplinary, probationary
and termination actions taken by it (or by an applicable CSO with respect to an
employee thereof who is a Sales Force member), and for the formulation, content
and dissemination of all employment policies and rules (including written
disciplinary, probationary and termination policies) applicable to its
employees, contractors and Affiliates. Impax shall provide the Oversight
Committee with monthly reports regarding

7



--------------------------------------------------------------------------------



 



    any probationary, corrective, preventative, termination or other employment
actions taken by it with respect to its or its Affiliate’s employees, or taken
by any CSO with respect to such CSO’s employees, engaged in the promotion, sale,
sampling or marketing of the Shire Product.

5.7   Impax Employee Removal. Impax shall immediately remove any Sales Force
member from the provision of Services with respect to the Shire Product if

  (a)   such member breaches a material provision of the agreement referenced in
Section 5.1 or fails any of the tests referenced in Sections 5.3 or 5.4; or    
(b)   subject to compliance with Impax’s human resource policies (in the case of
a Sales Force member who is an employee of Impax), Shire in its sole discretion,
desires the removal of such member.

Shire shall not be liable for any costs associated with the removal of such
Sales Force member.

5.8   Worker’s Compensation Insurance. Impax shall obtain and maintain worker’s
compensation insurance and other insurances required for the Sales Force (or
ensure that such insurances are obtained and maintained by an applicable CSO)
and acknowledges that Shire does not, and shall have no obligation to maintain
such insurances, all of which (as between Impax and Shire) shall be Impax’s sole
responsibility.   5.9   No Participation in Shire Benefit Plans. Impax
acknowledges and agrees that the Sales Force members are not, and are not
intended to be or be treated as, employees of Shire and that no such individual
is, or is intended to be, eligible to participate in any benefits programs or in
any Shire “employee benefit plans,” (as defined in Section 3(3) of ERISA)
(“Shire Benefits Plan”). As between Impax and Shire, all matters of
compensation, benefits and other terms of employment for any Sales Force member
shall be the sole responsibility of Impax, including without limitation, the
payment of all compensation and benefits under any such Impax employee benefit
plan and under the Incentive Compensation Plan.   5.10   No Shire Liability.
Shire shall have no responsibility to Impax or any Sales Force member for any
compensation, expense reimbursements or benefits (including, without limitation,
vacation and holiday remuneration, healthcare coverage or insurance, life
insurance, pension or profit-sharing benefits and disability benefits),
payroll-related or withholding taxes, or any governmental charges or benefits
(including, without limitation, unemployment and disability insurance
contributions or benefits and workers compensation contributions or benefits)
that may be imposed upon or be related to the performance by Impax or any Sales
Force member of the obligations under this Agreement, all of which (as between
Impax and Shire) shall be the sole responsibility of Impax, even if it is
subsequently determined by any court, the IRS or any other Regulatory Authority
that such individual may be a common law employee of Shire.   5.11  
Indemnification for Employee Reclassification. Impax shall indemnify, defend,
and hold harmless Shire and its Affiliates and their respective directors,
officers, employees

8



--------------------------------------------------------------------------------



 



    and contractors (each of the foregoing, a “Shire Party”) from and against
any damages, liability, loss and costs, including but not limited to attorneys
fees (collectively, “Liability”), that may be paid or payable by any such Shire
Party resulting from any claim or other cause of action asserted by any Sales
Force member, CSO or any other Third Party (including without limitation
federal, state or local Regulatory Authorities) and based on or with respect to:

  (a)   costs, damages and losses that Shire may incur resulting from any claims
for benefits that any Sales Force member may make under or with respect to any
Shire Benefits Plan;     (b)   any payment or obligation to make a payment to
any Sales Force member relating in any way to any compensation, benefits of any
type under any employee benefit plan (as such term is defined Section 3(3) of
ERISA), or any other bonus, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance and other similar fringe or
employee benefit plans, programs or arrangements that may be sponsored at any
time by Shire, even if it is subsequently determined by any court, the IRS or
any other Regulatory Authority that any Sales Force member may be a common law
or de facto employee of a Shire Party;     (c)   the payment or withholding of
any contributions, payroll taxes, or any other payroll-related item by or on
behalf of Impax, CSO or any Sales Force member with respect to which Impax, CSO
or any Sales Force member may be responsible hereunder or pursuant to applicable
Law to pay, make, collect, withhold or contribute, even if it is subsequently
determined by any court, the IRS or by any other Regulatory Authority that any
Sales Force member may be a common law or dc facto employee of a Shire Party;  
  (d)   failure of Impax to withhold or pay required taxes or failure to file
required forms with regard to compensation paid to Impax by Shire and
compensation and benefits paid or extended by Impax or CSO to the Sales Force;
or     (e)   any other liabilities which may arise as a result of a court,
tribunal or other Regulatory Authority determination that any Sales Force member
is a common law or de facto employee of any Shire Party or any other
co-employment relationship is determined.

Article 6
CONTACT PERSONS AND OVERSIGHT COMMITTEE

6.1   Oversight Committee. Within 30 days after the Effective Date of this
Agreement, the Parties shall create an Oversight Committee comprising three
representatives from each Party to oversee the performance of the Services. Each
Party may designate and change its representatives upon written notice to the
other Party. Each Party shall also identify its Principal Contact on the
Oversight Committee for exchanging information and

9



--------------------------------------------------------------------------------



 



    communicating its position regarding the day-to-day implementation and
management of the obligations under this Agreement.

6.2   Oversight Committee Meetings. The Oversight Committee shall meet not less
than once each Quarter unless otherwise agreed by the Parties. Meeting locations
shall alternate between the offices of each Party, or as otherwise agreed by the
Parties, and may also be conducted using telephonic or electronic means whereby
each committee member in attendance is able to hear the others and view
materials which are the subject of discussion. Each Party shall bear the costs
and expenses of its designated members incurred in connection with the Oversight
Committee meetings.   6.3   Oversight Committee Duties. The Oversight Committee
shall be responsible for the following:

  (a)   designing and implementing programs to encourage and improve cooperation
between Shire and Impax with respect to maximizing sales of the Shire Product;  
  (b)   reviewing the implementation of the Call Plan (developed by Shire) and
the associated call frequency; and     (c)   such other matters as the Parties
agree from time to time.

6.4   Shire Approval. Notwithstanding anything contained in this Agreement,
Shire shall have the sole right to make final decisions relating to any
advertising, marketing material or promotion material, brand strategy and
messaging relating to the Shire Product.   6.5   Senior Management. The SVP of
Sales and Marketing of Impax and the EVP of Sales & Marketing North America of
Shire, or their designees, shall meet on an annual basis, at a place and time to
be agreed by the Parties, to discuss overall performance and strategy for the
promotional activities performed hereunder.

Article 7
PAYMENTS

7.1   Consideration. In consideration of the performance of the Services, Shire
shall pay Impax the Fees and other amounts payable to Impax as further described
on Schedule 5. Impax shall provide Shire with an invoice each Quarter for the
Fees and other amounts payable in accordance with Schedule 5. The invoice shall
set out a short description of the Services provided and the amount due in
respect of the Services. Impax shall pay to Shire any amounts that may be due
with respect to Shortfall PDEs (if Shire does not elect a credit) as further
described in Schedule 5.   7.2   Payment. Shire shall pay the amounts due under
the relevant invoice within thirty (30) days after the date of receipt of the
invoice. Upon request from Shire, Impax shall provide detailed documentary
support for invoices submitted and Impax’s provision of such detailed documents
shall not be treated as a Non-Standard Report. Impax shall maintain its records
in accordance with GAAP. In the event of a dispute over any payment or portion
of any payment for the provision of Services under this Agreement,

10



--------------------------------------------------------------------------------



 



    the Parties shall use commercially reasonable efforts to resolve such
dispute as soon as commercially practicable after either Party provides notice
to the other Party of such dispute. In the event Impax is required to pay Shire
any amounts with respect to Shortfall PDEs, such amounts shall be due (if Shire
does not elect a credit) within thirty (30) days after the expiration of the
second Quarter following the applicable first or second Services Year, or the
expiration of the final Services Year, as the case may be and as further
described in Schedule 5. Shire shall pay to Impax within five (5) days following
the effective date of an agreement between Impax and a CSO, as provided in
Section 5.1, an amount equal to the implementation fees payable to the CSO, as
well as other start-up fees that Impax may incur on its own, such as fees to
recruit management, fees to purchase data necessary for territory alignment, and
other reasonable fees incurred in the cost of implementing the Sales Force
(collectively, referred to as the “Advance Fees”); provided, however, that
Advance Fees are payable only to the extent that they are related to Impax’s
promotion of the Shire Product. The Advance Fees that Shire shall pay to Impax
cannot exceed $3 million and can only be paid with respect to the first
agreement that Impax enters into with a CSO. Shire shall recoup all Advance Fees
paid to Impax on a prorated basis over the next two (2) Quarters of the
Agreement, via a credit against amounts otherwise payable to Impax under this
Section 7.2.

7.3   Electronic Funds Transfer (EFT). All payments due under this Agreement
shall be made by EFT (automated clearing house) in the United States dollars and
shall be delivered to the applicable Party’s bank account as designated in
writing to the other Party.

Article 8
REPORTS AND AUDIT

8.1   Shire Reports. Shire shall provide to Impax a written report(s)
identifying the retail prescriptions for the Shire Product in the Territory for
each Sales Force member, as determined by the Exponent Data issued by IMS, and
the NPA data issued by IMS for the Shire Product in the Territory, in each case
for the previous Quarter and as soon as practicable after Shire’s receipt of the
corresponding information from IMS.   8.2   Impax Reports. Impax shall provide
Shire with monthly raw data extracts of Call activity, Call data and attendance
information in a form to be agreed between the Parties. In addition, Impax shall
provide Shire within ten (10) days after the end of each month, a Sample
delivery report for the prior month and the number and date of promotional
program activities for the Shire Product for the relevant month.   8.3  
Reports. The Parties shall maintain and preserve records and audit trails
sufficient to confirm the information contained in such reports. Any reports
prepared pursuant to this Section 8 shall be accurate and contain detail to the
reasonable satisfaction of the Party receiving it.   8.4   Maintenance of
Records. During the Term, and for a period of three (3) years thereafter, Impax
shall, and shall procure that its Affiliates shall, keep at either its normal
place of business (or at an off-site storage facility), detailed, accurate and
up to date:

11



--------------------------------------------------------------------------------



 



  (a)   records and books of account sufficient to confirm the calculation of
the Fees and to identify any pass through costs and expenses; and     (b)  
information and data contained in any reports provided to the other Party in
connection with this Agreement.

8.5   Inspection. During the Term, and for a period of three (3) years
thereafter, on no less than five (5) Business Days notice from Shire, Impax
shall make all such records, books of account, information and data (concerning
this Agreement) available for inspection during normal business hours by Shire
(or its nominee) for the purpose of general review or audit (but not more than
once in any calendar year). Upon reasonable belief of discrepancy or dispute,
Shire’s external auditors shall be entitled to take copies or extracts from such
records, books of account, information and data (but only to the extent related
to the contractual obligations set out in this Agreement) during any review or
audit provided the external auditor signs a confidentiality agreement with Impax
providing that such records, books of account, information and data shall be
treated as confidential information which may be disclosed to Shire.   8.6  
Inspection Costs. Shire shall be solely responsible for its costs in making any
such review and audit, unless Shire identifies a discrepancy in the Fee or the
costs and expenses paid by Shire under this Agreement in any calendar year from
those properly payable for that calendar year of five percent (5%) or greater,
in which event Impax shall be solely responsible for the cost of such review and
audit and refund Shire any overpayment. All information disclosed by Impax or
its Affiliates pursuant to this Article 8 shall be deemed Confidential
Information.

Article 9
SAMPLING

9.1   Sample Supply. Subject to Section 3.2 of this Agreement, Shire shall
determine the sampling strategy (including determining which Call Plan
Physicians are to receive samples) for, and Shire shall be responsible for
providing Impax with samples of, the Shire Product for distribution in
connection with performing the Services. Shire shall, in advance of each Shire
Product shipment, inform Impax of the Shire Product lot numbers being shipped.
The timing of such shipments and the quantities to be allocated to each Sales
Force member shall be coordinated by Impax and in accordance with the sampling
strategy developed by Shire.   9.2   Sample Storage. Impax represents and
warrants that it and each member of the Sales Force have the necessary, secure
and proper environment for the storage of samples of the Shire Product.   9.3  
Use of Samples. Impax shall procure, either itself or through CSO, that the
Sales Force shall:

  (a)   only use samples of the Shire Product for sampling purposes directly in
connection with the provision of the Services; and

12



--------------------------------------------------------------------------------



 



  (b)   not resell, repackage, modify, deconstruct, reverse engineer or
otherwise use samples of the Shire Product or its packaging in any other manner.

9.4   Records; Compliance; Reports. Impax shall itself, or through CSO, employ a
program, including record keeping, for handling, storing, distributing and using
samples of the Shire Product which shall comply with all applicable Law. Upon
receipt of any shipment of samples of the Shire Product, Impax shall assume all
risk in relation to such samples, including without limitation, responsibility
for distributing, storing and using such samples in compliance with the PDMA and
other applicable Laws. For purposes of complying with the foregoing, Shire
designates Impax as an authorized distributor of samples of the Shire Product.
During the Term and for a period of not less than three (3) years thereafter, on
twenty-four (24) hours notice from Shire, Impax shall provide, or procure that
its Affiliates provide, Shire (or its nominee) access to any records or reports
relating to the receipt, storage or distribution of samples of the Shire
Product. In an emergency, including without limitation, a suspected loss or
diversion of samples of Shire Product, Impax shall use its best efforts to
provide Shire (or its nominee) immediate access to any records or reports
relating to the receipt, storage or distribution of samples of the Shire
Product. In the event that Impax or CSO discovers the loss of any samples of
Shire Product, Impax shall within twenty-four (24) hours, report such loss to
the appropriate Shire representative. Shire shall then be responsible for
reporting the theft or loss to the appropriate Regulatory Authority.   9.5  
Shire Product Sample Training. The Parties recognize that a sampling program for
the Shire Product will require incremental training in accountability for
samples of Shire Product. Shire shall provide all Sales Force members and other
personnel associated with the Shire Product with appropriate training in
relation to the use, handling and storage of samples of the Shire Product in
compliance with the PDMA and all other applicable Laws. Impax shall consult with
Shire to ensure that the Sales Force members use sample report forms for the
Shire Product that are acceptable to Shire and that such training is no less
rigorous than the policies and procedures followed by Shire’s own employees.  
9.6   Electronic Records. Impax represents and warrants that:

  (a)   it has sufficient protocols, policies and procedures to satisfy the
requirements associated with the electronic records and signatures rule, as set
forth in 21 Code of Federal Regulations Part 11 (“Part 11”); and     (b)   its
hardware, software, procedures and documentation consistently meets FDA
electronic records and electronic signatures criteria, including but not limited
to the following:

  (i)   functionality that provides security, audit trails, record display and
printout, operational, authority and device checks;     (ii)   staff training
and qualifications regarding understanding the requirements of the pertinent FDA
regulations; and

13



--------------------------------------------------------------------------------



 



  (iii)   system or equipment qualification/validation to meet FDA requirements
procedures and other applicable controls.

9.7   Validation of System. The Parties understand and agree that Impax shall
deliver a fully Validated System to Shire in connection with the provision of
the Services. For purposes of this Section, “Validation System” shall mean in
compliance with regulatory requirements including 21 C.F.R. Parts 11 and 203. If
revalidation of the system is required due to modifications or changes made or
requested by any Regulatory Authority, such revalidation costs incurred by Impax
shall be borne by Impax.   9.8   No Other Obligations. The Parties shall have no
other obligations to each other with respect to samples of the Shire Product
other than those obligations set forth in this Agreement.

Article 10
COMPLIANCE

10.1   Compliance with Laws. Each Party shall:

  (a)   maintain in full force and effect all necessary licenses, permits,
approvals (or waivers) and authorizations required by Law to carry out its
respective obligations under this Agreement; and     (b)   comply with all
applicable Laws, including without limitation, any requirements of any product
license relevant to the Shire Product. Impax and Shire shall each be solely
responsible for compliance with those Laws relating to the activities conducted
by or on its behalf under this Agreement (including, without limitation, those
Laws that apply to documentation and records retention relating to the
distribution and use of the Shire Product samples).

10.2   No Kickback. Impax shall not, and shall procure that any CSO and the
Sales Force members shall not, directly or indirectly, pay, offer or authorize
payment of anything of value (either in the form of compensation, gift,
contribution or otherwise) to any person or entity in a position to order,
recommend or purchase the Shire Product contrary to any Law.   10.3  
Cooperation. The Parties shall cooperate with one another with the goal of
ensuring full compliance with Laws.   10.4   No Inconsistent Warranties.      
Impax shall not, and shall ensure that the Sales Force members shall not,
directly or indirectly, make any representations or warranties relating to the
Shire Product that conflict, or are inconsistent with the NDA, applicable Law or
the FDA approved label for the Shire Product.   10.5   Compliance and
Investigations. Impax covenants and warrants that:

14



--------------------------------------------------------------------------------



 



  (a)   each Sales Force member shall promote, market and sell the Shire Product
in accordance with all applicable Laws, including but not limited to the OIG
Guidance and the PhRMA Code;     (b)   there are no pending or threatened
investigations or enforcement actions by any Regulatory Authorities against it
or its Affiliates in which it is alleged or under investigation that Impax or
its Affiliates has engaged in any fraudulent or unlawful activity; and     (c)  
it and its Affiliates have policies and procedures that address Regulatory
Authority inspections of any kind, including a “for-cause-audit”.

10.6   Future Investigations. Upon being contacted by any Regulatory Authority
in connection with any general inspection of any kind or in relation to the
Shire Product, (including periodic random or for-cause audits or investigations
of either Party, its Affiliate’s or any CSO or the Sales Force activity relating
to Shire Product), Impax and Shire shall, and shall procure that each of its
Affiliates and any CSO shall:

  (a)   immediately inform the other Party of the nature of the inspection or
audit and the circumstances surrounding such inspection or audit;     (b)  
periodically update the other Party on the status of the inspection or audit;  
  (c)   promptly respond to the Regulatory Authority to the extent necessary to
comply with its obligations under applicable Law after consultation with legal
counsel and the other Party; and     (d)   cooperate in good faith with any
Regulatory Authority inspections,

    provided that, the foregoing shall not be construed to prevent a Party in
any way from complying with its obligations under any applicable Law.   10.7  
Bioterrorism Act. Impax shall, and shall procure that its Sales Force and CSO
shall, adhere to the requirements of the Public Health Security and Bioterrorism
Preparedness and Response Act of 2002 (the Bioterrorism Act) as amended from
time to time.

Article 11
INTELLECTUAL PROPERTY

11.1   Intellectual Property Rights. Nothing in this Agreement shall affect the
ownership of any Intellectual Property Rights existing at the date of this
Agreement or generated outside the Services which one Party agrees to make
available to the other in the course of the Services. Except for any
Intellectual Property Rights that relate exclusively to the Impax Product, all
right, title and interest in any Intellectual Property Rights created, generated
or arising in connection with the provision of the Services shall vest in Shire.
Impax shall execute and cause to be executed any document prepared by or on
behalf of Shire, and take such further actions or cause such further actions to
be taken (all at

15



--------------------------------------------------------------------------------



 



    Shire’s sole cost and expense), as are reasonably necessary to vest
ownership of any such Intellectual Property Rights in Shire.

11.2   Trademark. Shire hereby grants Impax a limited, non-exclusive license
(without the right to sub-license) to use the Trademark in relation to the sale,
promotion and marketing of the Shire Product in the Territory for the Services
Term (including use of the Trademark for production by Third Party vendors of
business cards, name tags, training materials and meeting planners). In
addition, upon receipt of prior written approval from Shire, Impax may authorize
any CSO approved in accordance with this Agreement (in addition to the Third
Party vendors set forth in the preceding sentence) to use the Trademark, in
relation to the sale, promotion and marketing of the Shire Product and in
accordance with the terms of this Agreement. Impax shall:

  (a)   use the Trademark only in a manner which conforms to the reasonable
directions and standards notified to it (in writing) by Shire from time to time;
    (b)   market the Shire Product throughout the Territory under the Trademark;
    (c)   not use, register or attempt to register any trade marks, company,
business or trading names or domain names which are identical or similar to (or
which incorporate) any of the Trademarks, any aspect of them, or any other
trademarks or trade names used by Shire, without Shire’s prior written consent;
    (d)   not do anything which could, in Shire’s reasonable opinion, bring the
Trademark or Shire into disrepute or which could otherwise damage the goodwill
attaching to the Trademark or any other trademarks or trade names of Shire; or  
  (e)   not use the Trademark in a manner which could, in Shire’s reasonable
opinion, result in any of them becoming generic or in Shire’s rights in them
becoming diluted, or which could otherwise prejudice or invalidate any
registration or application for registration of any of the Trademark anywhere in
the world.

11.3   Rights in the Trademark. Impax acknowledges that:

  (a)   it shall not acquire, nor claim, any right, title or interest in or to
the Trademark or the goodwill attaching to them by virtue of this Agreement or
its use of the Trademark, other than the rights specifically granted to it under
Section 11.2; and     (b)   all goodwill arising from use of the Trademarks by
Impax or its Affiliates before, during or after the Term shall accrue and belong
to Shire and Impax shall (and shall procure that its Affiliates shall), at
Shire’s request and cost, promptly execute all documents required by Shire to
confirm this.

11.4   Third Party Trademark Use. Impax shall promptly notify Shire if it or CSO
becomes aware of the use of any mark by a Third Party that Impax or CSO
considers a possible infringement, passing off, or misappropriation of the
Trademark. Shire shall have the sole right and discretion to decide whether or
not any action or proceeding shall be brought against such Third Party. In the
event that Shire decides that an action should be taken

16



--------------------------------------------------------------------------------



 



    against such Third Party, Shire shall take such action at its sole expense
and in its own name. Impax agrees to cooperate with Shire, and to procure such
cooperation from any CSO or Sales Force member, to the extent reasonably
necessary to prosecute such action (and Shire shall pay all reasonable costs and
fees of Impax associated therewith). Any damages recovered under such action
shall be for the account of Shire.

11.5   Warranties. Shire and Impax each represent and warrant that:

  (a)   it is a company duly organized and existing under the laws of Delaware
and each has the power and authority to enter into this Agreement;     (b)   it
has obtained all corporate authorizations required to empower it to enter into
and perform its obligations under this Agreement;     (c)   this Agreement is
valid and binding obligation enforceable against it in accordance with its terms
and conditions;     (d)   it is not under any obligation to any person,
contractual or otherwise, that conflicts with the terms of this Agreement;    
(e)   the execution of this Agreement and the performance of its obligations
hereunder are not, and will not be, in violation of or in conflict with any
obligation it may have to any Third Party; and     (f)   it will maintain
throughout the Services Term all permits, licenses, registrations and other
forms of governmental authorization and approval required in order to perform
its obligations under this Agreement.

11.6   Shire covenants and warrants that, to Shire’s knowledge upon due
investigation, the manufacture, use or sale of the Shire Product in the
Territory pursuant to this Agreement does not infringe, misappropriate or
otherwise conflict with any intellectual property rights of any Third Party.  
11.7   Limitation of Warranty. Except for the warranties, obligations and
undertakings of each of the Parties set forth in this Agreement, no warranty,
condition, term, undertaking or representation (express or implied, statutory or
otherwise) is given by one Party to the other in respect of the Trademark, the
Shire Product or the Impax Product; such warranties, conditions, terms,
undertakings and representations are to the extent permitted by law expressly
excluded.

Article 12
CONFIDENTIALITY

12.1   Confidentiality Obligation. Each Party shall keep and maintain as
confidential any Confidential Information supplied by the other Party during the
Term. The confidentiality and non-disclosure obligations contained in this
Agreement shall not apply to the extent that such Confidential Information is:

17



--------------------------------------------------------------------------------



 



  (a)   at the time of disclosure by one Party to the other, in the public
domain or otherwise publicly known;     (b)   after disclosure by one Party to
the other becomes part of the public domain, other than by breach of any
obligation of confidentiality;     (c)   information which the receiving Party
can establish by documentary evidence was already in its possession at the time
of receipt or was independently developed by the receiving Party; or     (d)  
received from a Third Party who was lawfully entitled to disclose such
information.

12.2   Exceptions. Notwithstanding Section 12.1, the Party receiving
Confidential Information may disclose such Confidential Information to the
extent that such disclosure has been ordered by a court of law or directed by a
governmental authority, provided that, the disclosure is limited to the extent
ordered or directed and wherever practicable, the Party that owns the
Confidential Information has been given sufficient written notice in advance to
enable it to seek protection or confidential treatment of such Confidential
Information.   12.3   Expiration of Confidentiality. The confidentiality
obligation contained in this Section 12 shall survive the termination or expiry
of this Agreement.   12.4   Disclosure. If Impax is subpoenaed or otherwise
requested by any person including, without limitation, any Regulatory Authority
to give testimony or provide information which in any way relates to this
Agreement, the Sales Force, the Shire Product or practices associated with the
Shire Product, Impax shall give Shire prompt notice of such request, and unless
otherwise required by Law, shall make no disclosure until Shire has had a
reasonable opportunity to contest the right of the requesting person to such
disclosure. Impax shall provide Shire with all reasonable cooperation and
generally make its employees available to give testimony or to provide
reasonable assistance in connection with any lawsuits, claims, proceedings and
investigations relating to this Agreement, the Sales Force members, the Shire
Product or practices associated with the Shire Product.

Article 13
TERM AND TERMINATION

13.1   Term. This Agreement shall commence on the Effective Date and remain in
effect for a period of five (5) years from the Detail Commencement Date (the
“Term”) unless terminated pursuant to the other provisions of this Agreement.
For clarification purposes, expiration of the Services Term shall be distinct
and separate from the expiration of the Term.   13.2   Termination. Either Party
shall be entitled to terminate this Agreement by written notice to the other if:

18



--------------------------------------------------------------------------------



 



  (a)   the other Party commits a material breach of this Agreement, and fails
to remedy it within sixty (60) days of receipt of notice from the first Party of
such breach and of its intention to exercise its rights under this Section; or  
  (b)   an order is made or a resolution is passed for the winding up of the
other Party (other than voluntarily for the purposes of solvent amalgamation or
reconstruction) or an order is made for the appointment of an administrator to
manage the other Party’s affairs, business and property or if a receiver (which
expression shall include an administrative receiver) is appointed over any of
the other Party’s assets or undertaking or if circumstances arise which entitle
the court or a creditor to appoint a receiver or manager or which entitle the
court to make a winding-up order or if a voluntary arrangement is proposed in
respect of the other Party or if the other Party takes or suffers any similar or
analogous action in consequence of debt, and such order, appointment or similar
action is not removed within ninety (90) days.

13.3   Termination by Shire. Shire may terminate this Agreement upon forty-five
(45) days’ prior written notice, in the event of Change of Control of Impax to a
Shire Competitor.   13.4   Effect of Termination. In the event of expiry or
termination of this Agreement for any reason, Impax shall:

  (a)   immediately cease to use the Trademark and cease to provide, or procure
the provision of the Services; and     (b)   promptly return to Shire all
Confidential Information of Shire provided to Impax and samples of the Shire
Product provided to Impax or its Affiliates during the Term.

In the event of expiry or termination of this Agreement for any reason, Shire
shall promptly return to Impax all Confidential Information of Impax provided to
Shire or its Affiliates during the Term.

13.5   Payments on Termination. On termination of this Agreement by either Party
for any reason, Shire shall pay Impax all Fees and expenses through the actual
date of termination.   13.6   Liability on Termination. The termination or
expiry of this Agreement shall not release either of the Parties from any
liability which at the time of termination or expiry has already accrued to the
other Party, nor affect in any way the survival of any other right, duty or
obligation of the Parties which is expressly stated elsewhere in this Agreement
to survive such termination or expiry.   13.7   Surviving Sections. The
provisions of Sections 5.10, 5.11, 8.4, 8.5, 8.6, 9.4, 11.1 and 11.3, and
Articles 12, 13, 15, 16 and 20 shall continue in force in accordance with their
respective terms notwithstanding expiry or termination of this Agreement for any
reason. In addition, the provisions of Sections 7.1 and 7.2 shall survive the
expiry or termination

19



--------------------------------------------------------------------------------



 



    of this Agreement solely to the extent of any amounts owing under this
Agreement and which have not been paid as of such expiration or termination.

Article 14
DISPUTE RESOLUTION

14.1   Preliminary Processes. If there is a disagreement between the Parties as
to the interpretation of this Agreement or in relation to any aspect of the
performance by either Party of its obligations under this Agreement, the
Oversight Committee shall, within ten (10) Business Days of receipt of a written
request from either Party, meet in good faith and try to resolve the
disagreement without recourse to legal proceedings.   14.2   Escalation of
Dispute. If resolution of the disagreement does not occur within five (5)
Business Days after such meeting, the matter shall be escalated for
determination by the SVP of Sales and Marketing of Impax and the EVP Sales &
Marketing North America of Shire for resolution, who may resolve the matter
themselves or jointly appoint a mediator or independent expert to do so.   14.3
  Equitable Relief. Nothing in this Article 14 restricts either Party’s freedom
to seek urgent relief to preserve a legal right or remedy, or to protect a
proprietary or trade secret right.

Article 15
INDEMNIFICATION

15.1   Impax Indemnity. Impax shall defend, indemnify and hold harmless each
Shire Party from and against any and all claims, actions, demands, losses,
damages, costs and reasonable expenses (including reasonable legal, counsel and
expert fees) (“Impax Liability”) arising from or in connection with:

  (a)   any Third Party claim, lawsuit, investigation, proceeding, regulatory
action, or other cause of action (“Claim”):

  (i)   resulting from any negligent or willful acts of any Impax Party in
connection with the performance of the Services; or     (ii)   arising from
either Party’s use of Impax’s Intellectual Property Rights in a manner
consistent with the provisions set forth in this Agreement;

  (b)   the breach by Impax of any of its representations or warranties
contained in this Agreement; or     (c)   any misuse by an Impax Party of the
Trademark, Shire’s company name or logo;

except, in each case, to the extent that the Impax Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of a
Shire Party.

20



--------------------------------------------------------------------------------



 



15.2   Shire Indemnity. Shire shall defend, indemnify and hold harmless each of
Impax and its Affiliates, and their respective directors, officers, employees
and contractors (“Impax Party”) from and against any and all claims, actions,
demands, losses, damages, costs and reasonable expenses (including reasonable
legal, counsel and expert fees) (“Shire Liability”) arising from or in
connection with:

  (a)   any Claim:

  (i)   resulting from any negligent or willful acts of any Shire Party in
connection with the performance of its obligations under this Agreement;    
(ii)   arising from either Party’s use of Shire’s Intellectual Property Rights
relating to the Shire Product in a manner consistent with the provisions set
forth in this Agreement;     (iii)   resulting from Shire’s manufacture of the
Shire Product; or     (iv)   resulting from Shire’s advertising and promotional
materials and activities;

  (b)   the breach by Shire of any of its representations or warranties
contained in this Agreement; or     (c)   any misuse by a Shire Party of Impax’s
company name or logo;

except, in each case, to the extent that the Shire Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of an
Impax Party.

15.3   Control of Proceedings. The indemnifying Party shall have the sole
control over the defense of any Claim, provided that, the indemnifying Party
shall obtain the written consent of the indemnified Party prior to settling or
otherwise disposing of such Claim if as a result of the settlement or Claim
disposal the Indemnified Party’s interests are in any way adversely affected.  
15.4   No Admissions. The indemnified Party shall not make any payment or incur
any expenses in connection with any Impax Liability or Shire Liability (as the
case may be), or make any admissions or do anything that may compromise or
prejudice the defense of any Claim without the prior written consent of the
indemnifying Party.   15.5   Claim Information. Each Party shall promptly:

  (a)   inform the other by written notice of any actual or threatened Claim to
which Sections 15.1 or 15.2 apply;     (b)   provide to the other Party copies
of all papers and official documents received in respect of any such Claim; and

21



--------------------------------------------------------------------------------



 



  (c)   cooperate as reasonably requested by the other Party in the defense of
any such Claim.

15.6   Contributory Negligence. If any Shire Liability or Impax Liability is
caused by the negligence of both Shire and Impax, the apportionment of liability
shall be shared between Shire and Impax based upon the comparative degree of
each Party’s negligence and each Party shall be responsible for its own defense
and its own costs including, but not limited to, the cost of defense attorneys’
fees and witnesses’ fees and expenses incident thereto.   15.7   Limitation of
Liability. Except as may be included in a Claim under Section 16.1 or 16.2, in
no event shall either Party or their respective Affiliates be liable for
special, punitive, indirect, incidental or consequential loss or damage based on
contract, tort or any other legal theory arising out of this Agreement.

Article 16
INSURANCE

16.1   Insurance. Each Party shall maintain, at its own cost, general commercial
liability insurance (including comprehensive product liability) in such amount
as Shire and Impax respectively, customarily maintain with respect to its other
products and which is reasonable and customary in the U.S. pharmaceutical
industry for companies of comparable size and activities but in any event not
less than $10,000,000 per occurrence and $10,000,000 in the aggregate. In the
event the insurance policy obtained by a Party is a “claims made” policy (as
opposed to an “occurrence” policy), such Party shall obtain comparable insurance
for not less than 6 (six) years following the expiry or termination of this
Agreement.   16.2   Notice. Each Party shall provide thirty (30) days prior
written notice to the other of cancellation or material change in the coverage
before such cancellation or change takes effect and shall provide the other
Party evidence of such insurance upon written request.

Article 17
FORCE MAJEURE

17.1   Force Majeure. Neither Party shall be entitled to terminate this
Agreement or shall be liable to the other under this Agreement for loss or
damages attributable to any Force Majeure, provided the Party affected shall
give prompt notice thereof to the other Party. Subject to Section 17.2, the
Party giving such notice shall be excused from such of its obligations hereunder
for so long as it continues to be affected by Force Majeure.   17.2   Continued
Force Majeure. If any Force Majeure continues unabated for a period of at least
ninety (90) days, the Parties shall meet to discuss in good faith what actions
to take or what modifications should be made to this Agreement as a consequence
of such Force Majeure in order to alleviate its consequences on the affected
Party.

22



--------------------------------------------------------------------------------



 



Article 18
NOTICES

18.1   Notice. Any notice or other document given under this Agreement shall be
in writing in the English language and shall be given by hand or sent by prepaid
airmail, by fax transmission or e-mail to the address of the receiving Party as
set out in Section 18.2 below unless a different address or fax number has been
notified to the other in writing for this purpose.   18.2   Receipt of Notice.
Each such notice or document shall:

  (a)   if sent by hand, be deemed to have been given when delivered at the
relevant address;     (b)   if sent by prepaid mail, be deemed to have been
given five (5) days after posting; or     (c)   if sent by fax or email
transmission be deemed to have been given when transmitted, provided that, a
confirmatory copy of such fax or email transmission shall have been sent by
prepaid mail within twenty-four (24) hours of such transmission.

18.3   Address for Notice. The address for services of notices and other
documents on the Parties shall be:

      To Shire   To Impax
 
   
Address:
  Address:
Shire US, Inc.
725 Chesterbrook Blvd.
Wayne, PA 19087
United States of America

  Impax Laboratories, Inc.
121 New Britain Blvd.
Chalfont, PA 94544
United States of America
 
   
Attention: Associate General
  Attention: Senior Vice President
Counsel, North America
  Sales and Marketing
Fax: 484-595-8163
  Fax: 215-933-0333
Copy To: Shire Legal Department
  Copy To:
Fax: 1-484-595-8674
  Fax:

Article 19
ASSIGNMENT

19.1   Assignment. Impax shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Shire,
such consent not to be unreasonably withheld, delayed or conditioned.

23



--------------------------------------------------------------------------------



 



Article 20
GENERAL PROVISIONS

20.1   Relationship. In making and performing this Agreement, the Parties are
acting, and intend to be treated, as independent entities; and nothing contained
in this Agreement shall be construed or implied to create an agency,
partnership, joint venture, or employer and employee relationship between Shire
and Impax. Except as otherwise provided herein, neither Party may make any
representation, warranty or commitment, whether express or implied, on behalf of
or incur any charges or expenses for or in the name of the other Party.   20.2  
No Third Party Benefit. This Agreement shall be binding upon and inure solely to
the benefit of the Parties hereto, their successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person or Persons any right, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.   20.3   Public Announcements.
The form and content of any public announcement to be made by one Party
regarding this Agreement, or the subject matter contained herein, shall be
subject to the prior written consent of the other Party (which consent may not
be unreasonably withheld, delayed or conditioned), except as may be required by
applicable law, in which event the other Party shall endeavor to give the other
Party reasonable advance notice and review of any such disclosure.   20.4  
Further Assurances. Each of the Parties shall do, execute and perform and shall
procure to be done and perform all such further acts deeds documents and things
as the other Party may reasonably require from time to time to give full effect
to the terms of this Agreement.   20.5   Agreement Costs. Each Party shall pay
its own costs, charges and expenses incurred in connection with the negotiation,
preparation and completion of this Agreement.   20.6   Entire Agreement. This
Agreement together with the Schedules attached hereto and the Safety Agreement
sets out the entire agreement and understanding between the Parties in respect
of the subject matter of this Agreement. It is agreed that:

  (a)   neither Party has entered into this Agreement or the Safety Agreement in
reliance upon any representation, warranty or undertaking of the other Party
which is not expressly set out in this Agreement or the Safety Agreement;    
(b)   neither Party shall have any remedy in respect of misrepresentation or
untrue statement made by the other Party or for any breach of warranty which is
not contained in this Agreement or the Safety Agreement; and     (c)   this
Section 20.6 shall not exclude any liability for, or remedy in respect of,
fraudulent misrepresentation.

24



--------------------------------------------------------------------------------



 



20.7   Construction. Nothing in this Agreement shall operate to:

  (a)   exclude any provision implied into this Agreement by law and which may
not be excluded by law; or     (b)   limit or exclude any liability, right or
remedy to a greater extent than is permissible under law.

20.8   Variation. No variation of this Agreement shall be valid unless it is in
writing and signed by or on behalf of both Parties.   20.9   Severability. If
and to the extent that any provision of this Agreement is held to be illegal,
void or unenforceable, such provision shall be given no effect and shall be
deemed not to be included in this Agreement but without invalidating any of the
remaining provisions of this Agreement.   20.10   Waiver. No failure or delay by
either Party in exercising any right or remedy provided by law under or pursuant
to this Agreement shall impair such right or remedy or operate or be construed
as a waiver or variation of it or preclude its exercise at any subsequent time
and no single or partial exercise of any such right or remedy shall preclude any
other or further exercise of it or the exercise of any other right or remedy.  
20.11   Cumulative Rights. The rights and remedies of each of the Parties under
or pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general law.   20.12   Counterparts. This Agreement may be executed in any
number of counterparts and by the Parties on separate counterparts, each of
which is an original but all of which together constitute one and the same
instrument.   20.13   Governing Law and Venue. This Agreement shall be governed
by and construed in accordance with the laws in effect in the Commonwealth of
Pennsylvania (without reference to any principles regarding conflicts of law)
and any action brought by either Party shall be filed in the state or federal
courts located in the Commonwealth of Pennsylvania.

[The rest of this page has been left intentionally blank]

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first stated above.

            SHIRE US INC.
      /s/ Matthew W. Emmens       Name:   Matthew W. Emmens      Title:   CEO   
    IMPAX LABORATORIES, INC.
      /s/ Barry R. Edwards       Name:   Barry R. Edwards      Title   CEO     

26



--------------------------------------------------------------------------------



 



Schedule I
Agreement Definitions
In this Agreement:
“Act” means United States Federal Food, Drug and Cosmetics Act, as amended from
time to time, and the rules, regulations and guidelines promulgated thereunder.
“Affiliates” means any firm, person or company which controls, is controlled by
or is under common control with a Party to this Agreement and for the purpose of
this definition the term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such firm, person or company, whether through the ownership of voting
securities, by contract or otherwise or the ownership either directly or
indirectly of more than fifty percent (50%) of the voting securities of such
firm, person or company.
“Agreement” means this agreement, together with its Schedules as the same may be
amended from time to time.
“Business Day” means any day other than Saturday or a Sunday on which the Banks
in New York are open for business.
“Call” means a face-to-face meeting with one or more Call Plan Physicians in an
individual, group practice or clinical setting, between a Sales Force member
during which a Detail for the Shire Product is made to a Call Plan Physician on
the Call Plan and, if applicable, Shire Product samples are offered in
conformity with the Shire Product’s sampling strategy set out in Schedule 3.
“Call List” means the entire group of Call Plan Physicians.
“Call Plan Physician” means a physician who is eligible to receive a Detail and
who is on the Call List, as designated on Schedule 3.
“Call Plan” means the plan to Call the list of physicians and hospitals and the
associated call frequency for each such physician as set out in Schedule 3.
“Change of Control” means a transaction or series of related transactions, which
result directly or indirectly in the change of:

  (a)   control of more than half of the voting power of the issued share
capital of Impax; or     (b)   control of more than half of the issued share
capital (excluding any part thereof which carries no right to participate beyond
a specified amount in the distribution of either profit or capital) of Impax; or

1



--------------------------------------------------------------------------------



 



  (c)   control of the power to direct or cause the direction of the management
and policies of Impax, by virtue of any power conferred under the articles of
association or other documents relating to Impax.

“Claim” has the meaning given to it in Section 15.1(a).
“Competing Product” means any product that contains carbamazepine as its sole
active ingredient.
“Compliance Training” has the meaning given to it in Section 4.3.
“Confidential Information” means any scientific, technical, formulation,
process, manufacturing, clinical, non-clinical, regulatory, marketing, financial
or commercial information or data relating to the business, projects, employees
(including name, address and phone number, unless such employee is converted
pursuant to Article 10) or products of either Party and provided by one Party to
the other by written, oral, electronic or other means in connection with this
Agreement.
“Contract Year” means the first twelve (12) month period commencing on the
Detail Commencement Date and each of the four following twelve (12) month
periods commencing on the anniversary of the Detail Commencement Date.
“CSO” means any contract sales organization retained by Impax to provide
Services.
“Deployment” means the date the Sales Force commences Calls in relation to the
Shire Product.
“Detail” means either a Primary Position Detail or a Secondary Position Detail.
“Detail Commencement Date” has the meaning given to it in Section 4.2.
“Effective Date” means the date of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Extension Period” has the meaning given to it in Schedule 3.
“FDA” means Food and Drug Administration of the United States of America and any
successor thereto.
“Fees” means the fees to be paid by Shire to Impax each Quarter for the
performance of the Services as set out in Schedule 5.
“Force Majeure” means any circumstances reasonably beyond a Party’s control,
including, without limitation, acts of God, civil disorders or commotions, acts
of aggression, fire, explosions, floods, drought, war, sabotage, embargo,
unexpected safety or efficacy results obtained with the Shire Product, utility
failures, supplier failures, material shortages, labor disturbances, a national
health emergency, or appropriations of property.
“GAAP” means U.S. Generally Accepted Accounting Principles, consistently
applied.

2



--------------------------------------------------------------------------------



 



“Generic Product” means a product that consists of an active ingredient that is
the active ingredient in the Shire Product, and which is submitted to the FDA
for regulatory approval through an abbreviated NDA that references the NDA for
the Shire Product and is approved by the FDA as being bioequivalent to and
substitutable for the Shire Product.
“Impax Liability” has the meaning given to it in Section 15.1.
“Impax Party” has the meaning given to it in Section 15.2.
“Impax Product” means all formulations and dosages of VADOVA®
(carbidopa/levadopa), subject to approval by the FDA.
“IMS” means the International Marketing Services Prescription Reporting Service,
or such other prescription reporting service to which Impax and Shire may
mutually agree to in writing.
“Incentive Compensation Plan” means a plan for providing incentive compensation
to the Sales Force members for sales of the Shire Product, such plan to contain
terms and conditions as are customary for sales representatives in the
pharmaceutical industry.
“Intellectual Property Rights” means patents, trade marks, service marks, logos,
get-up, trade names, internet domain names, rights in designs, copyright
(including rights in computer software) and moral rights, database rights,
semi-conductor topography rights, utility models, rights in know-how and other
intellectual property rights, in each case whether registered or unregistered
and including applications for registration, and all rights or forms of
protection having equivalent or similar effect anywhere in the world.
“IRS” means the Internal Revenue Service of the United States of America and any
successor thereto.
“Law” means any laws, rules, and regulations, including any statutes, rules,
regulations, guidelines, or other requirements that may be in effect from time
to time and apply to the development, manufacture, registration, or marketing of
the Shire Product in the Territory.
“NDA” means a New Drug Application and all supplements filed with the FDA,
including all documents, data and other information concerning the Shire Product
which are necessary for, or included in, a product approval to market the Shire
Product in the United States of America, as more fully defined in the Federal
Food Drug and Cosmetic Act of 1934, and the rules and regulations promulgated
thereunder, as in effect from time to time.
“New Hires” has the meaning given to it in Section 4.3.
“Oversight Committee” has the meaning given to it in Section 6.1.
“Party” means either Impax or Shire (as applicable) and “Parties” means both
Impax and Shire.
“PDMA” means the Prescription Drug Marketing Act 1987.

3



--------------------------------------------------------------------------------



 



“Primary Position Detail” means the meaningful presentation of the Shire Product
to a Call Plan Physician by a Sales Force member in which the Shire Product is
the first Detail of the Call and receives a majority of the time and focus of
the Call.
“Principal Contact” has the meaning given to it in Section 6.1.
“Quarter” means the first three month period commencing on the Detail
Commencement Date and each following three (3) month period during the remainder
of the Term.
“Regulatory Authority” shall mean any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority, including the FDA.
“Sales Force” means the sales representatives, each being the full time
employees of Impax or independent contractors engaged by Impax and each
dedicated to the provision of the Services.
“Secondary Position Detail” means the meaningful presentation of the Shire
Product to a Call Plan Physician by a Sales Force member in which the Shire
Product is presented immediately after the presentation of the product that
receives the majority of the time and focus of the Call.
“Selling Skills Training Module” means the training module provided by Shire to
Impax to utilize and to train the Sales Force.
“Services” means the marketing and promotion services for the Shire Product to
be provided by Impax to Shire through the Sales Force as set forth on
Schedule 4, and in accordance with the Call Plan.
“Services Term” means the period commencing upon the Effective Date of this
Agreement until the third anniversary of the Detail Commencement Date, subject
to extension at the election of Impax in accordance with Section 4.2.
“Services Year” means the first twelve (12) month period commencing on the
Detail Commencement Date and each of the two following twelve (12) month periods
commencing on the anniversary of the Detail Commencement Date.
“Shire Benefits Plan” has the meaning given to it in Section 5.10.
“Shire Competitor” any company involved in the development, distribution or sale
of pharmaceutical products for the treatment of epilepsy and has annual sales of
at least $100 million.
“Shire Materials” means any promotional, sales, marketing, training and
educational materials for the Shire Product in written, electronic or other
form, to be used in connection with Services.
“Shire Liability” has the meaning given to it in Section 15.2.

4



--------------------------------------------------------------------------------



 



“Shire Party” has the meaning given to it in Section 5.11.
“Shire Product” means all formulations and dosages of CARBATROL®
(carbamazepine) approved by the FDA, but excluding EQUETRO®.
“Term” has the meaning given to it in Section 13.1.
“Territory” means the United States of America but excluding Puerto Rico and
other U.S. territories and possessions.
“Third Party” means any person or entity who or which are neither a Party nor an
Affiliate of a Party.
“Trademark” means U.S. Trademark Registration No. 1,975,246 for “CARBATROL”.

5



--------------------------------------------------------------------------------



 



Schedule 2
Form of Sales Force Agreement
EMPLOYMENT POLICIES AGREEMENT
This Employment Policies Agreement (“Agreement”) is made by and between Impax
Laboratories, Inc., a Delaware corporation with its principal place of business
at 30831 Huntwood Avenue, Hayward, CA 94544 (hereinafter “Employer”) [or CSO]
and                                                                      
             (employee’s name), (hereinafter “I” or “me”), to be effective as of
                                         (date of receipt):
1.0 CONFIDENTIAL INFORMATION AND COMPANY PROPERTY
     1.1 Confidential Information.
     I acknowledge that Employer and its parents, subsidiaries, divisions and
affiliates, as well as majority-owned companies of such subsidiaries, divisions
and affiliates, and their respective predecessors and successors (hereinafter
collectively, “Company”) possess certain Confidential Information which has been
and may be revealed to or learned by me during my employment with Company. I
acknowledge that the term “Confidential Information” includes all information
that has or could have commercial value or other utility relating to the
Company’s Business and/or that of its clients or the unauthorized disclosure of
which could be detrimental to the interests of the Company and/or its clients,
whether or not such information is specifically identified as Confidential
Information by Company.
     1.2 Company Business.
     I acknowledge that Company’s Business includes any or all of the following:
(i) providing sales and marketing representatives on a contract basis to
organizations in the pharmaceutical and/or healthcare industry; and (ii) such
other businesses as Company may enter or make preparation to enter subsequent to
the date that this Agreement is executed.
     1.3 Examples of Confidential Information.
     By way of example and not limitation, Confidential Information includes any
and all information, whether or not meeting the legal definition of a trade
secret, concerning Company’s: (i) marketing plans, business plans, strategies,
forecasts, budgets, projections and costs; (ii) information concerning the
directors, officers, employees, and agents of the Company; (iii) client, vendor
and supplier lists; (iv) client, vendor and supplier needs, transaction
histories, contacts, volumes, characteristics, agreements and prices;
(v) promotions, operations, sales, marketing, and research and development;
(vi) business operations, internal structures and financial affairs;
(vii) systems and procedures; (viii) pricing structure of Company’s services and
products; (ix) proposed services and products; and (x) contracts with other
parties. I specifically acknowledge that Confidential Information includes all
of the information defined above belonging or relating to clients of the
Company. Confidential Information does not include information that has become
widely known to the public, except where that information has become known
through the improper disclosure by me. Notwithstanding anything to the contrary

1



--------------------------------------------------------------------------------



 



in this Agreement, however, Confidential Information includes any and all
information that Company is obligated to maintain as confidential.
     1.4 Patient Information as Confidential Information.
I expressly agree and acknowledge that the following described information or
data that I may obtain during the course of my employment for the Company are
proprietary to the Company’s clients and maybe legally protected under
applicable federal and state law, shall be held by me in strict confidence and,
accordingly, shall not be disclosed by me to any other person or entity without
the Company’s and the Company’s client’s prior written consent and
authorization, and shall be treated as Confidential Information for purposes of
this Agreement:
     (i) Information relating to the identity of any patient;
          Information relating to any services provided to any individual
patient;
     (iii) Information relating to the diagnosis and treatment of any individual
patient; and/or
     (iv) Information relating to any amounts charged to, or funds received
from, any individual patient or any Third Party payer with respect to any
services provided to such individual patients.
I understand that any unauthorized disclosure of individually identifiable
patient information could be a violation of federal law, and could subject me to
criminal penalties.
     1.5 Use of Confidential Information.
     During the term of my employment with Company and thereafter, I will not,
directly or indirectly, use or disclose to anyone, or authorize disclosure or
use of, any of the Confidential Information revealed to or learned by me during
the course of my employment with Company (regardless of the source of such
information), unless such use or disclosure is both consistent with Company’s
obligations and is for the sole purpose of carrying out my duties to Company.
     1.6 Protection and Return of Company Property.
     I acknowledge that Confidential Information is essential to Company’s
Business and/or to the Company’s clients. I agree that I will not make any
copies of Confidential Information or other Company property except as
authorized by Company. I agree that at the end of my employment I will return to
Company immediately any and all Company property and documents and other media
containing Confidential Information (and all copies thereof) in my possession,
custody or control. Company’s property includes but is not limited to all
financial books, records, instruments and documents; customer lists; data;
reports; programs; software; hardware; tapes; rolodexes; telephone and address
books; call cards listings; credit and phone cards; programming; customer files
and records; training materials, marketing materials and books and policy
manuals; and any and all other instruments, computers and other equipment,
products, literature, records and documents recorded or stored on any medium
whatsoever relating or pertaining, directly or indirectly, to corporations,
governmental entities and other

2



--------------------------------------------------------------------------------



 



persons and entities with whom Company has contractual relations, the services
or products provided by Company, or Company’s Business or business affairs.
2.0 NON-SOLICITATION OF EMPLOYEES
     I agree that during the term of my employment and for a period of twelve
(12) months thereafter, I shall not directly or indirectly induce any person
associated with or employed by the Company or any of its clients to leave the
employ of or terminate his or her association with the Company, or solicit the
employment of any such person on either my behalf or on behalf of any other
business entity.
3.0 COMPLIANCE WITH PHARMACEUTICAL LAWS
     I agree to perform my obligations as an employee of Company in compliance
with all applicable Federal, State and local laws and regulations including
without limitation, the Prescription Drug Marketing Act of 1987 (“PDMA”) and if
my job includes using samples of pharmaceutical products of Company’s clients,
to use and account for those samples as instructed by Employer and as required
by law and regulation, including without limitation the PDMA and any applicable
final and proposed FDA regulations.
4.0 ITEMS OF VALUE OFFERED TO HEALTHCARE PROFESSIONALS
     4.1. General.
     I understand that company and/or company client funds must never be
allocated with strings attached, used as a “reward” for prescribing particular
products or placing them on a formulary, or applied to cover operational
expenses of healthcare professionals nor for the financial gain of those persons
receiving the funding on the benefits of the funding.
     4.2 Expenditures on Healthcare Professionals.
     I acknowledge that expenditures, such as lavish entertainment, are not
consistent with either professional ethics and applicable anti-kickback laws and
regulations. Items of nominal value may be permissible as long as they are
directly related to the healthcare professional activities of the healthcare
professional involved and they have been previously approved for distribution by
the Company in consultation with the relevant client. However, even an item
related to patient care may be inappropriate because of its cost. Attached to
this Agreement as Schedule A are some examples you have given me of permissible
expenditures and of unacceptable expenditures. I understand that if I have any
question with respect to a particular social event or gift, I should discuss
this with my Manager.
     4.3 Government Healthcare Professionals.
     Federal government employees, including physicians at Veterans
Administration hospitals, and many state employees may not accept an item of
value of any kind from or on behalf of companies, such as the Company, whose
products or services they use.
Federal, State and Private Restrictions.

3



--------------------------------------------------------------------------------



 



     Federal law and the laws of some states prohibit or severely restrict
giving any items of value to healthcare professionals. In addition, PhRMA, the
American Medical Association, some managed care organizations and some other
private associations have adopted ethical rules and similar restrictions on
healthcare professionals receiving items of value. I understand that I must be
careful to observe all applicable limits. If I have any questions, I will
consult with my Manager.
NO ALTERATION OF MARKETING MATERIALS
     I understand and agree that I am not permitted to make any change,
abbreviation or other modification of or to any marketing materials provided to
me concerning any pharmaceutical product or any medical device which I have been
assigned to detail to healthcare professionals or otherwise to market. I further
understand and agree that I may not use any marketing materials in connection
with detailing or otherwise marketing any pharmaceutical product or medical
device other than marketing materials provided to me by the Company. I
acknowledge that any action of mine contrary to my agreements may be a violation
of Federal and/or state law and may expose me to criminal sanctions and/or civil
liability. If I have any question about any statement or omission in any
marketing materials, I will promptly bring that question to the attention of my
Manager.
6.0 ACCESS BY COMPANY TO EMPLOYEE COMMUNICATIONS AND WORK AREA
     I agree and consent that, during the term of my employment with Company and
thereafter, Company may review, audit, intercept, access and disclose all
messages created, received or sent over the electronic mail and internet access,
or disclosure may occur during or after working hours. I further consent and
agree that Company may, at any time, access and review the contents of all
computers, computers disks, other data storage equipment and devices, files,
desks, drawers, closets, cabinets and work stations which are either on
Company’s premises or which are owned or provided by Company.
7.0 INDEPENDENT FROM CLIENTS
     I agree that (i) I have no authority to act for or represent any client of
Company in any way except as expressly authorized by Employer; (ii) I am not and
shall not be deemed to be an employee or agent of any client of Company for any
purpose (and I may not hold myself out as an agent of any client of Company),
including federal, state and local tax purposes, and (iii) I am not eligible to
participate in, and shall not be entitled to participate in, any pension, profit
sharing or other “employee benefit plan” of any client of Company, as such term
is defined in section 3(3) of ERISA, even if I am subsequently determined by any
court, the Internal Revenue Service or any other governmental agency to be a
common law employee of that client.
8.0 AT WILL EMPLOYMENT
     In consideration for my agreements here, Company agrees to extend an offer
of at-will employment to me or to continue my at-will employment. My employment
can be terminated with or without cause by me or by Company at any time. Nothing
contained in this Agreement will limit or otherwise alter the foregoing, except
that as additional consideration for entering

4



--------------------------------------------------------------------------------



 



into this Agreement, Company agrees to provide ten (10) days’ pay in lieu of
notice unless such termination is for cause. If termination is for cause, no
notice or pay in lieu of notice is required. Further consideration for this
Agreement is provided by Company’s disclosure of such Confidential Information
to me as is necessary for the performance of my duties.
9.0 INTERPRETATION OF AGREEMENT
     9.1 Continuation Obligations.
     Wherever this Agreement contemplates that I will have an obligation or
restriction at or after the term of my employment with Company, I agree that
that obligation or restriction will exist without regard to which party to the
Agreement terminates the employment relationship, and without regard for the
reason (or lack thereof) for the termination of the employment relationship.
     9.2 Entire Agreement.
     Employer and I agree that this Agreement constitutes the entire
understanding and agreement of Company and me with respect to the subject matter
of this Agreement, and supersedes all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between Company and me.
     9.3 Severability.
     Company and I agree that if any provision of this Agreement, or the
application thereof, will for any reason and to any extent be invalid or
unenforceable, such provision will be deemed severable and the remainder of this
Agreement will remain valid and fully enforceable.
10.0 ENFORCEMENT OF AGREEMENT
     10.1 Breach Will Cause Irreparable Harm.
     I agree that if I engage in any activities prohibited by this Agreement or
fail to take actions required by this Agreement, irreparable harm to Company
will likely result, for which a remedy in the form of damages may not be
adequate or otherwise ascertainable. Consequently, Company will be entitled to
temporary, preliminary and permanent injunctive relief against me. This section
will not limit any other legal or equitable remedies that Company may have
against me for violations of these restrictions.
     10.2 Attorneys’ Fees.
     Company and I agree that, in any lawsuit for breach of this Agreement, the
prevailing party will be entitled to recover its/his/her reasonable attorneys’
fees and costs, including expert witness fees, unless there is an express
determination by the court that the nonprevailing party’s position was
substantially justified.
11.0 GENERAL

5



--------------------------------------------------------------------------------



 



     11.1 Policies of Company Clients. I agree that I will promptly read any
specific policy of a Client of the Company (including any amendment or
restatement of that policy), which is provided to me in writing by the company.
I will further promptly make certain that I understand the policy of the Company
client, including asking any questions I might have about the meaning or scope
of the policy. I will comply with each client policy to the extent it is more
restrictive that what is provided in this Employment Policies Agreement, so long
as such policies are given to me in writing by the Company in advance. I agree
and understand that, if I fail to comply with a Client written policy given to
me in a timely fashion, I may be subject to disciplinary action by the Company,
including termination of employment.
     11.2 Successors and Assigns.
     Company and I agree that this Agreement will be binding upon and inure to
the benefit of Company, its successors and assigns. This Agreement may be
assigned in whole or in part by Employer to a successor to all or substantially
all of the business or assets of Employer; or to any division or part of
Employer; or to any subsidiary, affiliate or division; or to any entity which is
majority-owned by Employer or its subsidiaries, divisions or affiliates.
     11.3 Waiver In Writing.
     Employer and I agree that any term or provision of this Agreement may only
be amended or waived by a writing signed by an officer of Employer and by me.
The failure of either party to enforce any of the provisions in this Agreement
will not be construed to be a waiver of the right of that party to enforce such
provision thereafter.
     11.4 Agreement Not Confidential.
     I agree that this Agreement is not confidential, and that Company may,
during the term of my employment with Company and thereafter, provide copies of
this Agreement to others, including persons or entities which may employ, do
business with, or consider employing or doing business with me in the future.
     11.5 Employee Review; Right to Consult Counsel.
     By my signature below, I acknowledge that I (i) have had sufficient
opportunity to read each provision of this Agreement and understand each
provision, (ii) have had an opportunity to review the Agreement with legal
counsel of my choice, (iii) am not under duress and (iv) am not relying on any
representations or promises that are not set forth in the Agreement.

6



--------------------------------------------------------------------------------



 



Schedule 3
Call Plan
Subject to the provisions of Article III of Schedule 5 of this Agreement, Impax
shall cause the Sales Force to perform at least 46,200 Primary Detail
Equivalents (“PDEs”) during each Services Year. To the extent Impax elects to
extend the Services Term beyond the scheduled expiration of the third Services
Year to June 30, 2009 (the “Extension Period”), Impax shall cause the Sales
Force to perform a prorated number of PDEs for the Extension Period.
One Primary Position Detail shall count as a single PDE, and two and one-half
Secondary Position Details shall also count as a single PDE.
The neurologists and any other physicians who shall comprise the Call Plan
Physicians shall be determined in the manner set forth in the following
paragraph. The Party(ies) with the right to determine the designations of the
Call Plan Physicians in the following paragraph shall also have the right to
amend such designations from time to time.
Shire shall identify, in its sole discretion, epilepsy-focused physicians (each,
an “Epilepsy Physician”) to be included as Call Plan Physicians. Impax shall
identify, in its sole discretion, Parkinson’s Disease-focused physicians (each,
a “PD Physician”) to be included as Call Plan Physicians. Call Plan Physicians
who are both Epilepsy Physicians and PD Physicians shall instead be considered
“Dual-Focused Physicians”. Impax may carry out (a) only Primary Position Details
with respect to Epilepsy Physicians, (b) only Secondary Position Details with
respect to PD Physicians, and (c) either Primary Position Details or Secondary
Position Details with respect to Dual-Focused Physicians.
The Parties shall determine the Call List in accordance with the preceding
paragraph within 30 days of execution of this Agreement.

1



--------------------------------------------------------------------------------



 



Schedule 4
Services
Impax shall provide the following Services at its sole expense:
Implementation Services

  •   Recruit the Sales Force and, subject to Section 3.1 of this Agreement,
arrange for the Sales Force to be trained by Shire with respect to conducting
Calls for the Shire Product.     •   Develop relevant implementation and
monitoring procedures as required under this Agreement and for the conduct of
Call Plan activities.     •   Establish and maintain Call activity reporting in
accordance with the terms of this Agreement.

Deployment Services

  •   Deploy at least sixty-six (66) full time employees (“FTEs”) as Sales Force
members dedicating their full business time to undertake Call Plan activities.  
  •   Deploy a reasonable number of dedicated regional coordinators (but in any
event each coordinator shall not supervise more than eleven (11) Sales Force
members) and a dedicated Project Director to oversee and manage the Sales Force
and its Call Plan activities, it being understood that Impax will employ a
National Sales Director who shall be responsible for the management of both the
Impax Product and Shire Product. The personnel reference in the preceding clause
shall not be counted as FTEs.     •   Replace Sales Force members, regional
coordinators, the Project Manager or the Project Director as and when necessary.
    •   Arrange for the Sales Force (or new Sales Force recruits) to be receive
further training by Shire as provided under the terms of this Agreement.     •  
Provide storage for samples of Shire Product as necessary, and audits of samples
of Shire Product as requested by Shire from time to time.     •   Provide all
necessary Sales Force equipment including handhelds, and laptop computers as
reasonably necessary for the conduct of the Services.     •   Reimbursement of
all Sales Force business expenses, such as meals, travel and entertainment,
consistent with the policies of Impax or CSO.

1



--------------------------------------------------------------------------------



 



Call Plan Services

  •   Visit physicians and healthcare professionals, making Calls on such
individuals in accordance with the Call Plan.     •   Distribution of
promotional materials and samples for the Shire Product in accordance with the
terms of this Agreement and the Call Plan.     •   Storage of Shire Product
samples as agreed between the Parties.     •   Such other Services as are agreed
under this Agreement or between the Parties in writing from time to time.

2



--------------------------------------------------------------------------------



 



Schedule 5
Fees and Financial Terms
The Parties shall make the following payments set forth in this Schedule 5. All
amounts are in U.S. dollars.

I.   FEES

     A. Fees for Gain Share Arrangement. With respect to each Quarter of the
Term commencing July 1, 2006, Shire shall pay to Impax the amount set forth
below (the “Gain Share Fees”) for each prescription, as measured by IMS
(“Prescription”), filled in the Territory for the Shire Product in excess of
234,500:

      Time Period   Amount per Prescription Filled
Each Quarter from July 1, 2006 through June 30, 2009
  $20
 
   
Each Quarter from July 1, 2009 through June 30, 2011
  $10

In addition, in the event greater than an aggregate of 669,000 Prescriptions are
filled in the Territory for the Shire Product during the period from January 1,
2009 through June 30, 2009, Shire shall pay to Impax an additional one-time
payment of $5 million (the “Year 3 Bonus”).
In the event Shire is unable to supply the Shire Product in (i) sufficient
quantities such that there is a commercially meaningful backorder in the
Territory for the Shire Product for two consecutive Quarters and (ii) an amount
equal to the number of Prescriptions filled in the Territory for the Shire
Product for the two immediately preceding consecutive Quarters (the two Quarters
referenced in clause (i), the “Unsupplied Quarters”) during the period from
July 1, 2006 through June 30, 2009, then Shire shall pay to Impax the Year 3
Bonus at such time as such payment would otherwise have been due if and only if:
(i) the number of Prescriptions filled in the Territory for the Shire Product
increased in the aggregate over the four Quarters immediately preceding the
Unsupplied Quarters, or any such quarters if there are less than four Quarters
preceding the Unsupplied Quarters, (the “Reference Quarters”), and (ii) taking
the average Quarter-to-Quarter percentage increase during the Reference Quarters
and applying such percentage increase to each Quarter commencing with the
Unsupplied Quarters, the number of prescriptions filled in the Territory for the
Shire Product for the period from January 1, 2009 through June 30, 2009 is
reasonably forecasted to be at least 669,000. Payment of the FTE fees shall not
be affected by Shire’s inability to manufacture the Shire Product.
In the event of Unsupplied Quarters, the Parties shall meet to discuss the
adjustment to the calculation of the Gain Share Fees, including a reduction to
the baseline, in order to provide Impax with the same incentives in place during
the period prior to the Unsupplied Quarters. If the Parties are unable to agree
to the adjustment, either Party shall have the right to take this issue related
to the adjustment to binding arbitration, consistent with the rules of the
American Arbitration Association, provided that it has given the other Party
thirty (30) days’ advance notice of its intention to take the issue to
arbitration.

1



--------------------------------------------------------------------------------



 



In the event a Generic Product is launched, or a Competing Product is launched
by Shire, in the Territory during the Services Term, the number of Prescriptions
of such Generic Product and/or of any Competing Product launched by Shire shall
be considered Prescriptions for the Shire Product in calculating the Gain Share
Fees, provided, for clarity, that such calculation shall not include any
Prescriptions of any Authorized Generic Product distributed by Impax.
     B. FTE Fees. Shire shall pay to Impax an amount for each Sales Force
member, up to a maximum of sixty-six (66) Sales Force members (prorated for
employment of a Sales Force member for partial Service Years), at the rate of
$200,000 per Services Year, plus a prorated amount for the Extension Period, if
any. Impax may in its sole discretion employ or retain Sales Force members in
excess of such maximum number, it being acknowledged and agreed, however that
Shire shall have no obligation to pay to Impax any amounts with respect to more
than sixty-six (66) Sales Force members.

II.   AUTHORIZATION OF GENERIC

      In the event a Generic Product is launched in the Territory during the
Services Term, Shire shall either (i) pay to Impax the Year 3 Bonus at such time
as such payment would otherwise have been due, or (ii) grant Impax the right to
promote the Authorized Generic Product in the Territory pursuant to the terms of
a Supply Agreement to be entered into between the Parties and having such terms
as a mutually acceptable and commercially reasonable commensurate with those
standard in the industry for supply agreements under similar circumstances.
Under such supply agreement the authorized Generic Product shall be supplied by
Shire to Impax for the unexpired term of the Services Term. The purchase price
for the authorized Generic Product shall be Shire’s reasonable out-of-pocket
direct manufacturing costs plus ten percent (10%). For purposes of this
Section II, “Authorized Generic Product” shall mean generically labeled Shire
Product approved for sale by the FDA pursuant to a labeling supplement to
Shire’s NDA for the Shire Product. Payment of the FTE fees shall not be affected
by the launch of a Generic Product.
      Shire’s ability to grant Impax the right to promote the Authorized Generic
Product above shall be conditioned on Shire’s ability to provide reasonably
adequate quantities of such product for launch at or prior to the Third Party
launch of the Generic Product, and Impax’s acceptance of such quantity as being
reasonably adequate. If Impax does not accept the quantity as being reasonably
adequate, Shire shall pay to Impax the Year 3 Bonus at such time as such payment
would otherwise have been due.

III.   SHORTFALL REIMBURSEMENTS

      In the event Impax fails to perform at least 11,550 PDEs during any
Quarter of any Services Year (the number of the shortfall, the “Shortfall PDEs”)
and fails to perform all of the Shortfall PDEs by the expiration of the second
Quarter following the Quarter in which the Shortfall PDEs occurred, then Impax
shall pay to Shire an amount equal to $286 for each Shortfall PDE that remains
unperformed upon the expiration of such second Quarter; provided, that Impax may
also apply up to 1,155 PDEs from the immediately preceding Quarter in excess of
11,550 PDEs from such preceding Quarter to reduce the Shortfall PDEs. For
clarification purposes, a PDE can only be counted once towards achieving the
11,550 PDEs required for any Quarter. In the event of any Shortfall PDEs with
respect to either of the final

2



--------------------------------------------------------------------------------



 



two Quarters of the third and final Services Year, Impax shall have the right to
perform Services to reduce such Shortfall PDEs during the first two Quarters
immediately following the third Services Year; provided, that Shire shall have
no obligation to make any payments to Impax with respect to such Services other
than as may be owed to Impax as FTE fees for any Extension Period. Impax’s
repayment of $286 for each Shortfall PDE shall be Shire’s sole remedy with
respect to each Shortfall PDE.

3



--------------------------------------------------------------------------------



 



Schedule 6
CARBATROL® SAFETY AGREEMENT
DATE: As of January 19, 2006
PARTIES:

(1)   SHIRE US INC., having its place of business at 725 Chesterbrook Boulevard,
Wayne, PA 19087-5637 (“Shire”)   (2)   IMPAX LABORATORIES, INC., having its
place of business at 30831 Huntwood Avenue, Hayward, CA 94544 (“Impax”).      
RECITALS   (A)   With effect from January 19, 2006, Shire and Impax entered into
a Promotional Services Agreement (the “Promotional Agreement”) with respect to
the promotion of the Shire Product (as defined below) in the Territory (as
defined below).   (B)   Pursuant to the terms of the Promotional Agreement, the
Parties are obligated to enter into this Agreement to provide for the Parties’
respective obligations in relation to medical information and pharmacovigilance
services for the Shire Product.   (C)   In consideration of the above recitals
and the mutual promises, covenants and obligations as set out in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is acknowledged, and intending to be legally bound, the Parties agree as
follows.       OPERATIVE PROVISIONS   1   INTERPRETATION

  1.1   In this Agreement:         “Adverse Event” means any untoward medical
occurrence in a patient or clinical investigator subject administered the Shire
Product and which does not necessarily have a causal relationship with this
treatment for which the Shire Product is used. An adverse event can therefore be
any unfavorable and unintended sign (including an abnormal laboratory finding),
symptom, or disease temporally associated with the use of a medicinal
(investigational) product, whether or not related to the Shire Product. A
pre-existing condition that worsened in severity after administration of the
Product would be considered an adverse event.         “Awareness Date” or “Clock
Date” means the date on which a Party first becomes aware of an Adverse Event or
a Suspected Adverse Drug Reaction and, in relation to a third party
Representative of a Party, such as clinical research organizations or
distributors, that have contractual and/or regulatory obligations to report
Adverse Events or a Suspected Adverse Drug Reaction to that Party, the date on
which such Third Parties

1



--------------------------------------------------------------------------------



 



      first become aware of that Adverse Event or a Suspected Adverse Drug
Reaction. For both Parties this is considered day zero.

      “Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for business.         “Confidential Information” has the meaning
given to it in the Promotional Agreement.         “Promotional Agreement” has
the meaning given to it in Recital (A).         “Effective Date” has the meaning
given to it in the Promotional Agreement.         “Marketing Authorization”
means any authorization granted by a Regulatory Authority required to permit the
commercial marketing and sale of the Shire Product in the Territory.        
“Medical Information” means information about the Shire Product including, but
not limited to, clinical and technical matters such as therapeutic uses for both
the licensed and unlicensed indications, drug interactions, drug-disease
information, Adverse Events, product stability and other product
characteristics.         “Periodic Safety Report” means a safety report
generated at set times and in accordance with FDA guidelines for the purpose of
demonstrating the current risk/benefit analysis of the Shire Product according
to present knowledge and produced to provide a historical perspective on the
safety issues surrounding the Shire Product.         “Shire Product” has the
meaning given to it in the Promotional Agreement.         “Reference Safety
Information” means the recognized Adverse Reactions to the Shire Product
contained in all or any one of Shire’s Developmental Core Safety Information
(DCSI) in an investigator’s brochure, Shire’s Company Core Safety Information
(CCSI) in a marketed product Company Core Data Sheet (CCDS) and Shire’s official
local product labeling (including the local Summary of Product Characteristics
(SPC)).         “Regulatory Approval” means the granting of all necessary
regulatory and governmental approvals by a regulatory or other governmental body
required to market and sell the Shire Product in the Territory.        
“Regulatory Authority” means any competent regulatory authority or other
governmental body responsible for granting any Regulatory Approval.        
“Representatives” means the directors, officers, employees, agents and advisors
of each of the Parties or their respective Affiliates.         “Safety Issue”
means any event, report, data or information, which could cause a re-evaluation
of the safety of the Shire Product including, but not limited to, Suspected
Adverse Drug Reaction and Unexpected Suspected Adverse Drug Reaction.

2



--------------------------------------------------------------------------------



 



      “Serious Adverse Event” means any Adverse Event in relation to any dose of
the administered Product that:

A. results in death;
B. is life threatening;
C. requires in-patient hospitalization or prolongation of existing
hospitalization;
D. results in persistent or significant disability or incapacity; or
E. is a congenital anomaly or birth defect.

      Medical and scientific judgment should be exercised in deciding whether
expedited reporting for the Shire Product is appropriate in other situations,
such as medically important events that may not be immediately life-threatening
or result in death or hospitalization but may jeopardize the patient or may
require intervention to prevent one of the other outcomes listed above. These
should also usually be considered as Serious Adverse Events.         “Serious
Suspected Adverse Drug Reaction” means any Suspected Adverse Drug Reaction in
relation to any dose of the administered Shire Product that:

F. results in death;
G. is life threatening;
H. requires in-patient hospitalization or prolongation of existing
hospitalization;
I. results in persistent or significant disability or incapacity; or
J. is a congenital anomaly or birth defect.

      Medical and scientific judgment should be exercised in deciding whether
expedited reporting for the Shire Product is appropriate in other situations,
such as medically important events that may not be immediately life-threatening
or result in death or hospitalization but may jeopardize the patient or may
require intervention to prevent one of the other outcomes listed above. These
should also usually be considered as Serious Suspected Adverse Drug Reactions.  
      “Signal” means an unexpected observation of an event in relation to
treatment with the Shire Product which deviates so much from expectations that
it calls for immediate and greater attention, including (but not limited to)
unlabelled Suspected Adverse Drug Reactions, increased frequency or severity of
labelled Suspected Adverse Drug Reactions and any change in the
risk/benefit/profile of the Shire Product.

3



--------------------------------------------------------------------------------



 



      “Spontaneous Report” means a communication from an individual (e.g., a
health care professional, consumer) to a company or regulatory authority that
describes a Suspected Adverse Drug Reaction or medication error. It does not
include cases identified from information solicited by the applicant or
contractor, such as individual case safety reports or findings derived from a
study, company-sponsored patient support program, disease management program,
patient registry, including pregnancy registries, or any organized data
collection scheme. It also does not include information compiled in support of
class action lawsuits.         “Suspected Adverse Drug Reaction” means a noxious
and unintended response to any dose of the Shire Product for which there is a
reasonable possibility that the Shire Product caused the response. In this
definition, the phrase “a reasonable possibility” means that the relationship
cannot be ruled out.         “Term” means the term of this Agreement commencing
on the Effective Date and expiring on the date set out in Section 14 hereof.    
    “Territory” has the meaning given to it in the Promotional Agreement.      
  “Unexpected Suspected Adverse Drug Reaction” means any Suspected Adverse Drug
Reaction that is not included in the current U.S. labeling for the Shire
Product.         “Valid Safety Reports” means the minimum information required
for expedited reporting which should at least include all of the following:

          A. an identifiable patient;
          B. a suspected medicinal product or therapeutic device;
          C. an identifiable reporter; and
          D. a Suspected Adverse Drug Reaction or an Adverse Event.

  1.2   In this Agreement, unless the context otherwise requires:

A. references to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;
B. reference to a “Party” is to a Party to this Agreement and “Parties” is to
both of them;
C. the headings are inserted for convenience only and do not affect the
construction of the Agreement;
D. references to one gender includes both genders; and

4



--------------------------------------------------------------------------------



 



E. any reference to an enactment or statutory provision is a reference to it as
it may have been, or may from time to time be amended, modified, consolidated or
re-enacted.

  1.3   The Schedules comprise part of and shall be construed in accordance with
the terms of this Agreement. In the event of any inconsistency between the
Schedules and the terms of this Agreement, the terms of this Agreement shall
prevail.     1.4   Terms used in this Agreement, which are not otherwise defined
within the Agreement or the Promotional Agreement shall have the meaning given
to them in accordance with FDA Guidelines and         Shire Standard Operating
Procedures (SOPs). In the event of any conflict between Shire’s SOP’s and FDA
guidelines, FDA guidelines shall prevail.

2   PURPOSE

  2.1   In consideration of the mutual obligations contained in this Agreement,
the Parties have agreed to provide for the procedures relating to the exchange
of safety and pharmacovigilance information for the Shire Product between Shire
and Impax in order to comply with worldwide regulatory reporting requirements
for the Shire Product.     2.2   As between Shire and Impax, Shire shall have
sole responsibility, and Impax shall have no responsibility, for:

  A.   Compliance with all Regulatory Authority reporting requirements related
to Adverse Events and Suspected Adverse Drug Reactions, including but not
limited to FDA requirements, Periodic Safety Reports, 15-day safety reports and
MedWatch reports.     B.   Except to the extent required by law, responding to
Third Parties, whether governmental or private, regarding complaints, notices
and inquiries as to Adverse Events, Suspected Adverse Drug Reactions, or data,
documents or reports related to any of them. Impax shall refer all drug safety
and pharmacovigilance related queries from healthcare providers or their staff,
or any Third Party (as such terms is defined in the Promotional Agreement) in
relation to the Shire Product arising in the context of Impax’s activities
pursuant to the Promotional Agreement. The Shire contact to receive this
information is identified in 11.1 of this agreement as the “Appointed Medical
Information Contact”.

  2.3   Except as specifically set forth in paragraph 2.2 above, Impax’s sole
responsibilities pursuant to this Agreement shall be to:

  A.   Ensure that there is a mechanism available during normal business hours
to receive notices regarding any safety issue under this Agreement;

5



--------------------------------------------------------------------------------



 



  B.   Handle all telephone calls and other communications that it may receive
regarding Adverse Events and/or Suspected Adverse Drug Reactions in accordance
with the terms of this Agreement;     C.   Inform Shire as soon as possible of
any communications of any kind received by Impax from any Regulatory Authority
involving safety issues in relation to the Shire Product in the Territory; to
the extent permitted by law, the Regulatory Authority shall be referred to Shire
for response. To the extent that Impax is required by law to respond, Impax
shall, if there is time to do so, submit its response to Shire before submitting
it to the Regulatory Authority. Shire will provide Impax with safety data
required to respond to a Regulatory Authority request and written approval of
and/or comments on such response within a timeframe sufficient to meet any
deadlines imposed by the requesting Regulatory Authority. Impax shall, to the
extent possible, conform its response to comments timely received from Shire;
however, Impax reserves the right to exercise final control over its response to
Regulatory Agency communications directed to, and requiring a response from,
Impax, to the extent required by Impax, in its sole judgment, in order to
maintain Impax’s compliance with all applicable legal requirements. Impax shall,
to the extent permitted by law, cooperate fully with Shire and keep Shire fully
informed as to Regulatory Agency requests received by Impax within the scope of
this paragraph and Impax responses.     D.   Promptly inform Shire in the event
that, at any time, Impax identifies potential safety issues in relation to the
Shire Product and will provide such further assistance as Shire and Impax shall
agree.     E.   Submit to an audit by Shire on a “for cause” basis concerning
Pharmacovigilance and adverse event collection and reporting in line with FDA
regulations, in accordance with Section 10.2. below and the terms of this
Agreement.

3   SCOPE

  3.1   This Agreement covers:

  A.   all Spontaneous Reports of Adverse Events and Suspected Adverse Drug
Reactions in relation to the Shire Product;     B.   all Serious Suspected
Adverse Drug Reactions arising from post-marketing surveillance with the Shire
Product;     C.   all information required for periodic reporting in relation to
the Shire Product;     D.   all other information as required by Regulatory
Authorities for the Shire Product; and     E.   the provision of Medical
Information to support third party inquiries.

4   LANGUAGE OF ALL EXCHANGE AND TERMINOLOGY

6



--------------------------------------------------------------------------------



 



  4.1   The language of all information exchanged pursuant to this Agreement,
including reports to Regulatory Authorities, shall (unless specifically stated
otherwise) be in English, or if any other language, accompanied by a translation
into English. In the event of any conflict between the English text and the text
in any other language, the English text shall prevail.

5   CONTACT PERSONNEL AND METHODS FOR ADVERSE EVENT TRANSMISSION

  5.1   The names and details of contact personnel for Shire and Impax are
detailed in Schedule 1.     5.2   Any changes in names or details of any of the
contact personnel for a Party in relation to the Shire Product must be notified
by that Party to the other Party in writing to the address set out in Schedule 1
as soon as reasonably practicable after the change occurs.     5.3   Any notice
given under this Agreement shall be in writing and (i) personally delivered or
(ii) sent by fax or (iii) e-mail to the address of the other Party as set out in
Schedule 1 (or such other address as may have been notified in writing from time
to time by a Party to the other Party) and any such notice shall be deemed to
have been served at the time of delivery (if personally delivered) or upon
receipt of confirmation of transmission by the sender’s fax machine (if sent by
fax) and in the case of email upon receipt of delivery confirmation by the
sender’s computer (if sent by e-mail).

6   SAFETY DATABASE

  6.1   The safety information generated pursuant to this Agreement shall be
added to the safety database for the Shire Product and shall be held and
maintained by Shire and shall be the central repository for all drug safety
information received worldwide for the Shire Product.     6.2   Impax
acknowledges and agrees that all rights in and to the safety database shall vest
in Shire.     6.3   The safety database shall be used for all drug safety and
pharmacovigilance regulatory responses and purposes for the Shire Product.    
6.4   Impax may reasonably request safety information from Shire’s safety
database to provide a response to answer any drug safety and pharmacovigilance
related queries in relation to the Shire Product. Shire will provide the
information within a reasonable timeline according to the urgency of request.  
  6.5   With the exception of FDA exchange, which may be implemented at some
future point in time, and except as otherwise set forth herein, Impax shall not
have direct access to the safety database for security and data privacy reasons.



7



--------------------------------------------------------------------------------



 



7   EXCHANGE OF ADVERSE EVENT AND SUSPECTED ADVERSE DRUG REACTION INFORMATION

  7.1   All notification and response periods referred to in this Agreement
(unless otherwise specified) will be in calendar days in accordance with FDA
regulations.     7.2   The relevant period for any notification or response for
either Party (including their Representatives) will commence on the Awareness
Date.     7.3   Impax will attempt to warm transfer all Adverse Event and
Suspected Adverse Drug Reactions calls to Shire at (888) 300-6414 at the time of
receipt. Prior to transferring the call, Impax staff will obtain a name and
contact number. If the warm transfer is not successful, Impax will fax the
caller’s name and contact information to Shire’s Pharmacovigilance Department at
(866) 557-4473 within one Business Day of receipt. Shire will be responsible for
the intake of the Adverse Events and Suspected Adverse Drug Reactions and
preparing MedWatch reports for any Adverse Reaction occurring. All written
Adverse Events and Suspected Adverse Drug Reactions received by Impax will be
forwarded to Shire within two Business Days of receipt.     7.4   Shire shall
ensure that there is a mechanism available 24-hour/7 days per week to receive
notices for any safety issue under this Agreement.     7.5   Upon receipt of any
report from Impax under Section 7.3, Shire will notify Impax of receipt of the
report as soon as possible; however in no event longer than two Business Days
thereafter. Any report from is considered transmitted only after an
acknowledgement of receipt is received from Shire.     7.6   Shire will provide
written reports to the FDA meeting all 15-day safety report and periodic/PSUR
regulated timelines.     7.7   No later than the 15th day of each month, Shire
will provide a line listing including reported term, manufacturing number,
demographics and a narrative for each report received from Impax the previous
month.

    Reports received from Literature Reviews

  7.8   Shire will be responsible for monitoring the worldwide scientific
literature to meet global regulatory reporting requirements and for monitoring
drug safety for the Shire Product. Once an Adverse Event or a Suspected Adverse
Drug Reaction has been identified, Shire will assess it according to seriousness
and where appropriate report it as a literature report quoting the reference for
the article for onward reporting to the appropriate Regulatory Authority in the
Territory.

    Management of Follow up information       Follow up of initial reports

8



--------------------------------------------------------------------------------



 



  7.9   Shire shall be responsible for all follow-up activities for any Adverse
Events occurring in the Territory.     7.10   Impax shall notify Shire of any
additional information it reasonably requires regarding an Adverse Event
occurring in the Territory that Shire has notified it of pursuant to this
Section 7 and Shire will use its reasonable endeavors to obtain the additional
information within the applicable timeframe.

8   ASSESSMENT OF ADVERSE EVENTS       Assessment of Listedness (Expectedness)

  8.1   All Adverse Events and Suspected Adverse Drug Reactions will be reported
to Shire irrespective of any assessment regarding listedness (expectedness).    
8.2   Shire shall be responsible for assessing all Adverse Events and Suspected
Adverse Drug Reactions in the Territory and shall determine if any report is
required to be made to the Regulatory Authorities in accordance with Section 10.

9   SAFETY ISSUES/SIGNALS AND REGULATORY INQUIRIES INVOLVING SAFETY ISSUES

  8.3   Shire shall, within 24 hours of it becoming aware, notify Impax of any
significant safety issues other than individual ADRs referenced in Section 7 in
relation to the Shire Product. Shire and Impax shall discuss in good faith how
to deal with any such significant safety issues and shall co-operate with the
reasonable requests of the other Party in relation to such issues. Significant
safety issues relating to the Shire Product may occur as a result of a request
from a Regulatory Authority; potential changes in the risk/benefit of the Shire
Product; Shire Product quality issues that may have a clinical impact such as
Shire Product contamination or deterioration; external influences such as media
or literature and ongoing safety surveillance.     8.4   Shire is responsible
for the maintenance of labeling changes and will notify Impax of all changes.  
  8.5   Should Shire become aware of any potential safety signal, Shire shall
promptly notify Impax.

10   REGULATORY AUTHORITY INTERACTION       Expedited Reporting Responsibilities

  10.1   Subject to Sections 7.8 to 7.9, Shire will be responsible for assessing
the “reportability” and submitting reports of Serious Suspected Adverse Drug
Reactions for the Shire Product (according to current FDA regulations) to the
relevant Regulatory Authorities.

9



--------------------------------------------------------------------------------



 



  10.2   Either Party may request an audit of the other Party on a “for cause”
basis, and at least 2 weeks notice will be provided before the audit request
date. An audit will not be conducted more than twice a year unless serious
compliance issues have been identified in previous audits. The audit will be for
Pharmacovigilance and concentrate on adverse event collection and reporting in
line with FDA regulations and in compliance with each company’s standard
operating procedures. Any audit shall be conducted so as to not interfere with
the other Party’s business operations and the costs of any such audit shall be
borne by the party conducting the audit.

    Periodic Reporting

  10.3   Shire shall prepare and submit to the FDA, with a copy to Impax, the
Periodic Safety Report for the Shire Product in the Territory, according to its
internal standard operating procedures and in the format as detailed in 21 CFR
314. The periodicity of the Periodic Safety Report will be according to the
International Birth Date of the Shire Product.     10.4   Shire will provide
Impax with a copy of each final Periodic Safety Report within 10 Business Days
of the submitted Periodic Safety Report to the FDA in accordance to regulatory
timelines for submission.     10.5   Prior to regulatory submission, there
should be discussion between the Parties to promote harmonization and
co-ordination if any safety signals or proposed amendments to the Reference
Safety Information are recommended. However, this must be achieved within the
applicable regulatory timeframe.

11   MEDICAL INFORMATION/QUESTIONS

  11.1   Impax shall transfer all Medical Information inquiries received from
third Parties in the Territory regarding the Shire Product to the person or
persons specified in Schedule 1 (“Appointed Medical Information Contact”).    
11.2   If the inquiry is a request for information in connection with a report
of an Adverse Event or Suspected Adverse Drug Reaction, Impax shall confirm to
the Appointed Medical Information Contact that the report has been notified to
Shire in accordance with Sections 7.3 and 7.6.

12   AMENDMENTS TO THIS SAFETY AGREEMENT

  12.1   This Safety Agreement becomes effective on the Effective Date.     12.2
  If a Party becomes aware of any change of law or regulation which affects any
of the matters the subject of this Agreement, it shall notify the other Party of
any such change. The Parties shall promptly meet and discuss any such changes
and negotiate in good faith any amendments to this Agreement, which either Party
honestly believes are necessary or desirable as a result of such changes.

10



--------------------------------------------------------------------------------



 



  12.3   Revision of attachments (Schedules) will not require that this Safety
Agreement be re-issued and signed off, but shall require the written agreement
of both Parties.     12.4   Changes in company personnel and methods of
communication must be conveyed immediately to both Parties, to ensure the
correct and timely flow of information.

13   CONFIDENTIALITY

  13.1   Each Party agrees and undertakes that it will treat and keep
confidential all Confidential Information, which may become known, to that Party
from the other Party.     13.2   Each Party acknowledges and agrees that
Article 12 of the Promotional Agreement (entitled “Confidential Information”) is
hereby incorporated into this Agreement in its entirety.

14   DURATION AND TERMINATION

  14.1   This Agreement commences on the Effective Date and shall continue in
force until the Promotional Agreement is terminated or expires and this
Agreement shall immediately terminate on such date and Section 15 shall apply.

15   CONSEQUENCES OF TERMINATION

  15.1   Upon the termination of this Agreement, Impax shall:

  A.   continue to comply with its obligations under this Agreement if and to
the extent it continues to have the right to sell the Shire Product after the
expiration or termination of the Promotional Agreement;     B.   comply with its
obligations in Section 8.4 for a period of 6 months after the termination of
this Agreement.

  15.2   Sections 13, 15, 16 and 17 shall survive the termination of this
Agreement.     15.3   The termination or expiration of this Agreement shall not
release either of the Parties from any liability which at the time of
termination or expiration has already accrued to the other Party, nor affect in
any way the survival of any other right, duty or obligation of the Parties which
is expressly stated elsewhere in this Agreement to survive such termination or
expiration.

16   RESOLVING DISPUTES

  16.1   If there is a disagreement between Shire and Impax in the
interpretation of this Agreement or any aspect of the performance by either
Party of its obligations under this Agreement, representatives of the Parties
will resolve such dispute in accordance with the dispute resolution procedure
set out in Article 13 of the Promotional Agreement.

11



--------------------------------------------------------------------------------



 



17   GENERAL PROVISIONS

  17.1   Except as expressly provided for in this Agreement, no variation to the
terms of this Agreement shall be effective unless in writing and signed on
behalf of each Party by a director or other authorised person.     17.2   If any
term or provision of this Agreement is held by any court or other competent
authority to be void or unenforceable in whole or in part, the other provisions
of this Agreement and the remainder of the affected provision shall continue to
be valid.     17.3   Failure by either Party on one or more occasions to avail
itself of a right conferred by this Agreement shall not be construed as a waiver
of such Party’s right to enforce such right or any other right.     17.4   This
Agreement and the Promotional Agreement contain the entire agreements and
understandings between the Parties and supersede all previous agreements and
understandings between the Parties with respect to the subject matter of this
Agreement. In the event of a conflict between the terms of any of the
aforementioned agreements, the Promotional Agreement (excluding Article 7.1)
shall control to the extent of any inconsistency. Each Party acknowledges that,
in entering into this Agreement, it is not relying on any representation or
warranty (whether made orally or in writing) except as expressly provided in
this Agreement.     17.5   Nothing in this Agreement is deemed to constitute a
partnership between the Parties nor constitute any Party the agent of the other
Party for any purpose.     17.6   The Parties to this Agreement do not intend
that any term of this Agreement should be enforceable by any person who is not a
Party to this Agreement.     17.7   The rights and remedies of each of the
Parties under or pursuant to this Agreement are cumulative, may be exercised as
often as such Party considers appropriate and are in addition to its rights and
remedies under general law.     17.8   Each of the Parties shall do, execute and
perform and shall procure to be done, executed and performed all such further
acts deeds documents and things as the other Party may reasonably require from
time to time to give full effect to the terms of this Agreement.     17.9   This
Agreement may be executed in any number of counterparts and by the Parties to it
on separate counterparts, each of which is an original but all of which together
constitute one and the same instrument.     17.10   This Agreement and the
obligations of the Parties shall be governed by and construed in accordance with
the laws in effect in the State of New York (without reference to principles
regarding conflicts of law)



12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been signed by the authorized
representatives of the Parties on the day and year first written above.

             
SIGNED for and on behalf of
    )     /s/ Matthew W. Emmens
 
           
SHIRE US INC.
    )     Signature
 
           
 
          Matthew W. Emmens, CEO
 
           
 
          Print Name and Title
 
           
SIGNED for and on behalf of
    )     /s/ Barry R. Edwards
 
           
IMPAX LABORATORIES, INC
    )     Signature
 
           
 
          Barry R. Edwards, CEO
 
           
 
          Print Name and Title

13



--------------------------------------------------------------------------------



 



Schedule 7
Formulary Status

                  PHARMACY BENEFIT       FORMULARY       CARBATROL MANAGERS
(PBM’s)   MEMBERS*   TYPE   PBM   TIER STATUS
PCS ADVANCE
  50,000,000   OPEN/3-TIER   DC   2nd
PRIME THERAPEUTICS
  18,000,000   ALL   DC   2nd
CAREMARK
  22,000,000   ALL   DC   2nd
ANTHEM PRESCRIPT. MGT
  2,500,000   tiered   DC   2nd
INNOVIANT
  450,000   3T/2T OPEN   DC   2nd
MEDCO
  65,000,000   tiered   DC   2nd
NAVITUS (60% 3T 40% 2T closed)
  560,000   3T/2T CLOSED   DC   2nd
MEDIMPACT
  17,000,000   O/C   DC   2nd
RxAmerica
  1,100,000   O/C   DC   3rd
Catalyst Rx
  1,000,000   O/C   DC   2nd
WELLPOINT
  27,000,000   O/C   DC   2nd
Inclusion on the National Formulary does not ensure that all lives have
preferred access to Carbatrol.
               

                          FORMULARY       CARBATROL NATIONAL PLANS   MEMBERS*  
TYPE   PBM   TIER STATUS
Health Net Pharmaceutical Svcs
  5,300,000   O/C   DC   3rd
Kaiser Permanente
  9,000,000   C   DC   3rd
RxSolutions/Pacificare
  5,500,000   C   DC   3rd
WellPoint Pharmacy Management
  27,000,000   O/C   DC   2nd
United Health
  10,000,000       DC   2nd
Cigna
  12,000,000   tiered   DC   3rd
Aetna
  6,000,000   tiered   DC   2nd
The Regence Group
  3,000,000   C   DC   2nd
Humana
  3,300,000   4T   DC   2nd
Anthem BCBS
  6,500,000   Tiered   DC   2nd
Coventry HP
  500,000       DC   2nd
Inclusion on the Plans does not ensure that all lives have preferred access to
Carbatrol.
               

                          FORMULARY       CARBATROL TIER VARIOUS REGIONAL PLANS*
  MEMBERS*   TYPE   PBM   STATUS
BC/BS OF MASS
  2,400,000   3-TIER   ESI   2nd
INDEPENDENCE BC — PHILA, PA.
  2,200,000   OPEN/TIERED   PCS/CM   2nd
HORIZON BC/BS OF NEW JERSEY
  1,600,000   OPEN   PCS/CM   2nd
BC/BS OF NEPA — WILKES-BARRE, PA
  500,000   OPEN/TIERED   ESI   2nd

1



--------------------------------------------------------------------------------



 



                          FORMULARY       CARBATROL TIER VARIOUS REGIONAL PLANS*
  MEMBERS*   TYPE   PBM   STATUS
CDPHP — ALBANY, NY
  365,000   CLOSED/TIERED   PCS/CM   2nd
MAMSI OF MD — COLUMBIA, MD
  960,000   OPEN/3 TIER   UHC   3rd
OXFORD HEALTH — CT
  1,500,000   OPEN/3 TIER   MM/UHC   2nd
CAREFIRST BC/BS — BALTIMORE, MD
  1,100,000   3-TIER   S/C   3rd
BC/BS EXCELLUS — NEW YORK
  1,800,000   3-TIER       2nd
BCBS OF WNY & NENY (HEALTH NOW)
  700,000   3-TIER   WP   2nd
HIGHMARK BC/BS — PITTSBURGH, PA
  2,300,000   OPEN/CLOSED   M/M   3rd
HARVARD PILGRIM — BOSTON, MA
  884,000   CONTRACT       2nd
KEYSTONE MERCY MEDICAID — PHILA, PA
  350,000   CLOSED/TIERED       3rd
MVP HEALTH PLAN — ALBANY, NY
  362,000   3-TIER   CENTRUS   2nd
UPMC — PITTSBURGH, PA
  380,000   CLOSED   S/C   2nd
INDEPENDENT HEALTH — BUFFALO, NY
  360,000   OPEN   S/C   2nd
FALLON CLINIC / PHARMACARE —
  200,000   3-TIER   S/C   3rd
THREE RIVERS/MED PLUS — PITTSBURGH, PA
  200,000   CLOSED   PCS/CM   F
CONNECTICARE — FARMINGTON, CT
  275,000   OPEN/3 TIER   ESI   2nd
HIP HEALTH PLAN — NY, NY
  1,000,000   CLOSED   S/C   PA
EMPIRE BC — NY
  1,200,000   OPEN/CLOSED/3TR   PCS/CM   2nd
HMO IL / BCBS
  2,600,000   Tiered       3rd
JOHN DEERE HEALTH PLANS
  400,000   3-tier       2nd
BCBS — FL
  1,600,000   3-tier   MM   3rd
Vista HP
  400,000   3-tier       3rd
AvMed
  250,000   3-tier   Argus   3rd
BCBS — GA
  300,000   3-tier   WP   3rd
BCBS — SC
  1,150,000   3-tier   MM/AP   3rd
BCBS — NC
  1,000,000   3-tier   MM   3rd
Sentara
  300,000   3-tier       2nd
BCBS — MS
  425,000   3-tier   WP   3rd
BCBS — AL
  3,000,000   3-tier       3rd
HEALTH ALLIANCE
      tiered       2nd
PERSONAL CARE (Coventry)
  80,000   3-tier       2nd
M PLAN
  190,000   Tiered       3rd

2



--------------------------------------------------------------------------------



 



                          FORMULARY       CARBATROL TIER VARIOUS REGIONAL PLANS*
  MEMBERS*   TYPE   PBM   STATUS
ARNETT HEALTH PLAN
  35,000   CLOSED       3rd
PHP OFINDIANA (99% 3T)
  55,000   Tiered       3rd
WELBORN HEALTH PLAN
  30,000   Tiered       3rd
BLUEGRASS FAM.H.
  100,000   OPEN       3rd
M Care (50% 2t 50% 3t)
  200,000   Tiered       3rd
Health Plus of Michigan
  147,000   OPEN       3rd
Priority Health
  237,000   CLOSED       2nd
Blue Care Network
  642,000   OPEN       2nd
Physicians Health Plan (PHP)
(United Health Care)
  200,000   Tiered       3rd
Care Choices HMO
  263,000   3T 2T       2nd
BC/BS of Michigan
  575,000   OPEN       2nd
Great Lakes Health Plan
  62,000   OPEN       2nd
MEDICA (70% open / 30% closed)
  750,000   Tiered       2nd
HEALTHPARTNERS
  800,000   CLOSED       2nd
BCBS OF MINNESOTA
  1,580,000   CLOSED/3T       2nd
BLUE PLUS
  511,000   CLOSED/3T       2nd
HEALTH PLAN OF THE UPPER OHIO
VALLEY
  107,000   CLOSED       2nd
QUAL CHOICE HEALTH PLAN
  95,000   2 & 3-TIER       2nd
CHOICE CARE N.KY./OH. (HUMANA)
  304,000           2nd
MEDICAL MUTUAL OF OHIO (medco)
  95,000   3-TIER       2nd
SummaCare Health Plan
  82,000   OPEN/3-TIER       3rd
UNITY HEALTH PLAN
  80,000   3T/2T closed       2nd
DEAN HEALTH PLAN
  280,000   2T closed       2nd
NETWORK HEALTH PLAN
  70,000   CLOSED       3rd
PRIMECARE (UNITED HEALTHCARE)
  90,000   CLOSED       3rd
FHP COOP \ GHP COOP
  102,800   CLOSED       2nd
PHYSICIANS PLUS INS.
  95,000   3T/2T closed       2nd
MERCY CARE (serviced by
Physicians +)
  30,000   3T/2T closed       2nd
SECURITY HEALTH PLAN
  114,000   OPEN       2nd
UNITED WI SERVICES (BCBS)
  550,000   ALL       2nd
TOUCHPOINT HEALTH PLAN
(navitus)
  160,000   3T/2T closed       2nd
Blue Shield of CA
  2,600,000   C   DC   2nd
Molina
  250,000   C   RxA   2nd
Blue Cross Blue Shield of AZ
  1,300,000   O/C   DC   2nd
CPSA
  65,000   C   DC   2nd

3



--------------------------------------------------------------------------------



 



                          FORMULARY       CARBATROL TIER VARIOUS REGIONAL PLANS*
  MEMBERS*   TYPE   PBM   STATUS
Value Options
  250,000   C   DC   2nd
Nevada Care — Medicaid
  66,000   C   CatRx   2nd
Sierra Health Plan
  350,000   O/C   ES   3rd
Group Health Coop
  650,000   C   IR   2nd
Premera Blue Cross
  1,500,000   O/C   MM   3rd
Regence Blue Shield
  1,200,000   C   RG   2nd
Providence Health Plans
  450,000   C   WP   2nd
Altius
  180,000   C   CT   3rd
Intermountain Health Care
  490,000   C   DC   2nd
Colorado Access
  100,000   C   DC   2nd
BCBS AR
  160,000   OPEN   APC/CM   3rd
Pharmacy Associates, Inc. — PBM
  TPA+few   use Wellpoint   WP   2nd
QCA-HP Qualchoice of Arkansas
  58,000   OPEN   ESI   3rdPA
UNICARE HPs of LA
  19,000   Closed   WP/AP   2nd
BCBSLA/HMO Louisiana
  996,588   OPEN-all T-3   MS   2nd
Tenet Choices HP of Louisana
  35,000   SR.s only   NMHCS   2nd
LOVELACE — Sandia HP of NM (Commercial)
  181,000   Closed   IR   3rdPA
Presbyterian HP
  350,000   CLOSED   MI-TPA   2nd
Blue Cross & Blue Shield of OK
  500,000   3-TIER-OPEN   PT   3rd
Community Care HMO of OK
  112,279   3-TIER-OPEN   WP/AP   2nd
Health Choice HP of OK
  188,987   3-tier   MS   2nd
Heartland Health Plan
(Medicaid)
  104,173   OPEN   ESI   3rd
Prime Advantage HP — Pharmacy Providers of OK-PBM
  8,500   OPEN T-3   PA   2nd
Unicare of OK (CA-WELLPOINT owned hp)
  90,000   Closed   WP/AP   2nd
VHP Community Care/ Victory HP
  35,300   TennCareMCO   SPS   F
Health Spring HP of TN
  55,000   Closed T-3   PSM   3rd
BCBS of Tennessee-Chattanooga
  730,980   Tier-3   APC/CM   3rd
John Deere HC
      TennCare   FH   F
CARITEN Healthcare-Knoxville
  234,716-T   OPEN   FH   F
OMNICARE-Memphis TN
  45,554   TennCareMCO   FH   F
Memphis MgdCare Corp/TLC
Family HP
  122,000   TennCareMCO   FH   F
TENNCARE-State
Medicaid-Nashville
  1,200,000+   CLOSED   FH  
BCBS of TEXAS (8) — SWTX-HMO, Inc.-HMO Blue
  295,812   3-tier   PT   2nd
NYL-Care of the SW (Irving) nowBCBSTX
  43,620   3-tier   PT   2nd

4



--------------------------------------------------------------------------------



 



                          FORMULARY       CARBATROL TIER VARIOUS REGIONAL PLANS*
  MEMBERS*   TYPE   PBM   STATUS
United Health Care of Texas — DFW-Plano
  115,000   ALL   MS   3rdPA
Parkland Community HP
  110,000   CLOSED   CM   3rd
EverCare of Texas HP (Medicare Seniors)
  30,924   OPEN   MS   3rdPA
Community First H.P. of S.TX
  70,801   commercial   IQ   2nd
Scott and White Health Plan — Temple TX
  166,000   3-TIER   SW   2nd
Lagacy Health Plan of Waco, TX
  32,576   3-TIER   SW   2nd
Mercy HPs of Missouri (Laredo)
  213,034   3-TIER   APC/CM   2nd
WELLMARK (BCBSIA)
  97,843   OPEN/3-tier   APC/CM   2nd
University of Iowa CARE
          2nd
MEDICAL ASSOCIATES HP
  31,600   3-Tier   ESI   2nd
SecureCare of Iowa
  70,000    Federal        2nd
John Deere Regional Office
(Hawk-I)
  448,340   T-2/T3   IR   2nd
First Guard Health Plan — KS/MO
  90,000   1:4-Com/MC+   ESI   3rd/PA
Preferred Plus HP of KS
  148,523   Tier-2 & 3   ESI   3rd
BCBS OF KANSAS-Blue Choice
  626,500   Tier-2 & 3   PT   2nd
BCBSKC BlueAdvantage
  855,520   Tier-3   ESI/Argus   2nd
BCBSMO-Blue Choice
  870,000   T-3-OPEN   WP/AP   3rd
HealthLINK of MO-HMO
  570,000   OPEN   WP/AP   3rd
CommunityCare Plus Alliance
  46,600   CLOSED   ESI   3rdPA
MERCY HPs of MO
  220,000   T-2/T-3   APC/CM   2nd
Missouri Consolidated HC Plan
  102,780       ESI   2nd
BCBS of NE
  25,260   CLOSED   PT   2nd
Inclusion on the Plans does
not ensure that all lives
have preferred access to
Carbatrol.
               

5